Exhibit 10.10

INDUSTRIAL (MULTI-TENANT NET) LEASE

BETWEEN

AZURE SOUTHWOODS ATLANTA, LLC,

a Delaware limited liability company

AS LANDLORD

and

UNIVERSAL POWER GROUP, INC.,

a Texas corporation,

AS TENANT

for

SOUTHWOODS BUSINESS CENTER I

--------------------------------------------------------------------------------



SUMMARY OF BASIC LEASE INFORMATION

This Summary of Basic Lease Information (the “Lease Summary”) is hereby
incorporated into and made a part of the attached Industrial (Multi-Tenant Net)
Lease (this Lease Summary and the Industrial (Multi-Tenant Net) Lease to be
known collectively as the “Lease”). In the event of a conflict between the terms
of this Lease Summary and the Industrial (Multi-Tenant Net) Lease, the terms of
the Industrial (Multi-Tenant Net) Lease shall prevail. Any capitalized terms
used herein and not otherwise defined herein shall have the meaning as set forth
in the Industrial (Multi-Tenant Net) Lease.

 

 

 

 

1.

Date:

September 10, 2010.

 

 

 

 

2.

Landlord:

AZURE SOUTHWOODS ATLANTA, LLC, a Delaware limited liability company.

 

 

 

 

3.

Address of Landlord:

American Realty Advisors
801 North Brand Blvd., Suite 800
Glendale, California 91203
Attention: Stanley Iezman
Phone: (818) 545-1152
Telecopy: (818) 545-8460

 

 

 

 

4.

Tenant:

UNIVERSAL POWER GROUP, INC., a Texas corporation.

 

 

 

 

5.

Address of Tenant:

Universal Power Group, Inc.
1720 Hayden Drive
Carrollton, TX 75006-5531
Attention: Ramin Salehi
Phone: (972) 416-4900

 

 

 

 

6.

Guarantor(s):

None.

 

 

 

 

7.

Premises:

Suite No. 300, which the parties agree contains 22,800 rentable square feet, in
the Building. The Premises are outlined on the plan attached to the Lease as
Exhibit A.

 

 

 

 

8.

Building:

The building of which the Premises are a part is located at 10 Southwoods
Parkway, Hapeville, Georgia, as shown on Exhibit B (the “Building”) and is
located on the real property described on Exhibit C (the “Property”). The
Building is known as “Building 300” and the Project is known as “Southwoods
Business Center I.” The parties agree that the Project contains approximately
340,755 rentable square feet.

 

 

 

 

9.

Term.

 

 

 

 

 

 

(a)

Lease Term:

Approximately three (3) years and four (4) months.

 

 

 

 

 

(b)

Commencement Date:

The earliest of (a) the date on which Tenant occupies any portion of the
Premises and begins conducting business therein; (b) the Possession Date; (c)
the date of Substantial Completion; or (d) the date on which Substantial
Completion would have occurred but for the occurrence of any Tenant Delays.
Tenant shall have early access to the Premises as set forth in Section B.5(a) of
Exhibit E.

 

 

 

 

 

 

 

The anticipated Possession Date is October 1, 2010.

 

 

 

 

 

(c)

Expiration Date:

The date immediately preceding the fortieth (40th) monthly anniversary of the
Commencement Date, unless the Commencement Date is not the first day of the
month, in which case the Expiration Date shall be the last day of the month in
which the fortieth (40th) monthly anniversary of the Commencement Date occurs.

 

 

 

 

 

(d)

Renewal Options:

Two (2) options of five (5) years each. (See Addendum #1).

 

 

 

10.

Base Rent:

 

Lease Summary, Page (1)

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

Months of Term

 

Annual Base Rent

 

Monthly Installment of
Base Rent

 

Annual Rental Rate per
Rentable Square Foot

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

1-12*

 

$

70,680.00

 

$

5,890.00

 

$

3.10

 

 

 

 

 

 

 

 

 

 

 

 

13-24

 

$

72,732.00

 

$

6,061.00

 

$

3.19

 

 

 

 

 

 

 

 

 

 

 

 

25-36

 

$

75,012.00

 

$

6,251.00

 

$

3.29

 

 

 

 

 

 

 

 

 

 

 

 

37-40

 

$

77,292.00

 

$

6,441.00

 

$

3.39

 


 

 

 

 

* Plus any partial month if the Commencement Date is not the first day of the
month.

 

 

 

 

 

Provided that Tenant has faithfully performed all of the terms and conditions of
this Lease, Landlord agrees to abate the obligation of the Tenant named in this
Lease Summary (“Named Tenant”) to pay Base Rent for the first five (5) full
calendar months of the Term (the “Conditional Rent”). Notwithstanding the
foregoing, however, during such abatement period, Tenant shall still be
responsible for the payment of all Additional Rent payable under this Lease. In
the event of a Default at any time during the Term, in addition to any other
remedies to which Landlord may be entitled, Landlord shall be entitled to
recover the Conditional Rent (i.e., the amount of the Conditional Rent shall not
be deemed to have been abated, but shall become immediately due and payable as
unpaid Rent earned, but due at the time of such Default). The right to the
abatement set forth above shall be personal to Named Tenant and any Permitted
Transferee and shall not be transferable to any assignee, sub-lessee or other
transferee of Named Tenant’s interest in this Lease.


 

 

 

 

11.

Additional Rent.

 

 

 

 

 

 

(a)

Tenant’s Proportionate Share
of Project Operating Costs:

Approximately 6.69%.

 

 

 

 

12.

Construction:

 

 

 

 

 

 

(a)

Allowance:

N/A.

 

 

 

 

 

(b)

Landlord Supervision Fee:

N/A.

 

 

 

13.

Security Deposit:

$6,441.00.

 

 

 

 

14.

Permitted Use:

General office/warehouse use.

 

 

 

 

15.

Brokers:

 

 

 

 

 

 

(a)

Tenant:

Stream Realty Partners – Atlanta, L.P.
3520 Piedmont Road, NE, Suite 400
Atlanta, GA 30305
Attention: Damian Rivera

 

 

 

 

 

(b)

Landlord:

Taylor Mathis, Inc.
245 Town Park Drive, Suite 575
Kennesaw, GA 30144
Attention: Walker Welford

 

 

 

 

16.

Addenda and Exhibits:

The addenda and exhibits listed below are incorporated
by reference in this Lease.

 

 

 

 

 

 

 

Addendum #1 – Renewal Option
Addendum #2 – Right of First Refusal
Addendum #3 – Tenant’s Rights

Lease Summary, Page (2)

--------------------------------------------------------------------------------




 

 

 

 

Exhibit A

Floor Plan of Premises

 

Exhibit B

Site Plan of Building

 

Exhibit C

Legal Description

 

Exhibit D

Term Certification

 

Exhibit E

Construction

 

Exhibit E-1

Tenant Improvement Work

 

Exhibit E-2

Contractor Rules and Regulations

 

Exhibit F

Building Services

 

Exhibit G

Rules and Regulations

 

Exhibit H

Parking Agreement

 

Exhibit I

Minimum Services Required For HVAC

 

 

Equipment Maintenance Contract


 

 

LANDLORD:

AZURE SOUTHWOODS ATLANTA, LLC,
a Delaware limited liability company

 

 

 

By: FIRST FIDUCIARY REALTY ADVISORS, INC.,
a California corporation, its Manager


 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Printed Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

TENANT:

UNIVERSAL POWER GROUP, INC.,
a Texas corporation

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Printed Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

Lease Summary, Page (3)

--------------------------------------------------------------------------------



INDUSTRIAL (MULTI-TENANT NET) LEASE

THIS INDUSTRIAL (MULTI-TENANT NET) LEASE (the “Lease”) is made effective as of
September 10, 2010, by and between AZURE SOUTHWOODS ATLANTA, LLC, a Delaware
limited liability company (“Landlord”), and UNIVERSAL POWER GROUP, INC., a Texas
corporation. (“Tenant”), with reference to the following facts and
circumstances:

          A. Landlord is the owner of the Project, as defined herein.

          B. The Premises covered by this Lease are defined on the Lease Summary
and are located in the Building, as defined on the Lease Summary.

          C. American Realty Advisors, Inc. (and its affiliates; collectively,
“Advisor”) is the real estate investment manager for Landlord.

          D. The parties desire to enter into this Lease, all on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each of
the parties, the parties do hereby agree to the following:

ARTICLE 1
LEASE OF PREMISES

In consideration of the Rent and the provisions of this Lease, Landlord leases
to Tenant and Tenant leases from Landlord the Premises. In addition, Tenant
shall have the non-exclusive right (unless otherwise provided herein) in common
with Landlord, other tenants, subtenants, and invitees to use the Common Areas.

ARTICLE 2
DEFINITIONS

Except as otherwise defined in this Lease, capitalized terms shall have the
meanings set forth on the Lease Summary. As used in this Lease, the following
terms shall have the following definitions:

          2.1. Additional Rent. All amounts, costs and expenses that Tenant
assumes, agrees or is otherwise obligated to pay to Landlord under this Lease
other than Base Rent.

          2.2. Affiliate. An entity that is controlled by, controls, or is under
common control with a party. “Control” shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in any entity.

          2.3. Bankruptcy Code. Title 11 of the United States Code, as amended
from time to time.

          2.4. Building Services. As set forth in Exhibit F.

          2.5. Building Structure. The Building’s roof, foundation and
structural members of exterior walls.

          2.6. Business Days. Days other than Saturdays, Sundays and Holidays.
If any item must be accomplished or delivered hereunder on a day that is not a
Business Day, it shall be timely to accomplish or deliver the same on the next
following Business Day.

          2.7. Commencement Date. As set forth on the Lease Summary.

          2.8. Common Areas. Unrestricted parking areas, entrances, exits,
driveways and walkways, loading facilities, terraces and landscaped areas in and
around the Building, and other generally understood public or common areas in
the Project.

          2.9. Environmental Laws. All Laws regulating or controlling Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. 9601,
et seq.; the Hazardous Material Transportation Act, 49 U.S.C. 1801 et seq.; and
the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.

          2.10. Expiration Date. As set forth on the Lease Summary, unless
otherwise sooner terminated in accordance with the provisions of this Lease.

          2.11. Force Majeure. Strikes, labor disputes, lockouts, inability to
obtain labor, materials, equipment, or reasonable substitutes therefor, acts of
God, governmental restrictions, regulations, or controls, judicial orders, enemy
or hostile government actions, civil commotion, war, terrorism (foreign or
domestic), fire, accident, explosion, falling objects or other casualty, or
other causes beyond the reasonable control of the party obligated to perform
hereunder.

          2.12. Guarantor(s). The parties set forth on the Lease Summary and any
other party liable for or required by Landlord to guaranty Tenant’s obligations
under the Lease.

1

--------------------------------------------------------------------------------



          2.13. Hazardous Materials. Any hazardous waste or hazardous substance
as defined in any Laws applicable to the Project, including, without limitation,
the Environmental Laws. “Hazardous Materials” shall also include asbestos or
asbestos-containing materials, radon gas, petroleum or petroleum fractions, urea
formaldehyde foam insulation, transformers containing levels of polychlorinated
biphenyls greater than 50 parts per million, medical waste, biological materials
(including without limitation blood and blood products), electromagnetic fields,
mold and chemicals known to cause cancer or reproductive toxicity, whether or
not defined as a hazardous waste or hazardous substance in any statute,
ordinance, rule or regulation.

          2.14. Holidays. All federally observed holidays, including New Year’s
Day, President’s Day, Martin Luther King, Jr. Day, Memorial Day, Independence
Day, Labor Day, Veteran’s Day, Thanksgiving Day and Christmas Day.

          2.15. Interest Rate. Fourteen percent (14%) per annum, but in no event
in excess of the maximum rate, if any, allowed by Law for the transaction on
which interest is being calculated.

          2.16. Landlord Related Parties. Landlord, Landlord’s Affiliates, and
the members, principals, beneficiaries, partners, trustees, shareholders,
directors, officers, employees, mortgagees, investment managers, property
managers, brokers, contractors, attorneys, and agents of Landlord and Landlord’s
Affiliates, and the successors of such parties.

          2.17. Landlord Work. The work to be performed by Landlord, if any, set
forth in Exhibit E-1.

          2.18. Law or Laws. All federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, requirements,
codes, decrees, orders, and decisions by courts and cases, when the decisions
are considered binding precedent in the State, and decisions of federal courts
applying the Law of the State; including but not limited to The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), and any regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time.

          2.19. Lease Year. Each twelve (12) month period or portion thereof
during the Term, commencing with the Commencement Date, without regard to
calendar years.

          2.20. Mortgagee. The lessor under any present and future ground or
underlying lease of the Property and the holder of any mortgage, deed to secure
debt or trust deed now or hereafter in force against the Property or the
Building.

          2.21. Operating Costs. All costs incurred by Landlord in the
ownership, management, maintenance, repair, replacement, improvement, alteration
and operation of the Building and Project, including, without limitation, the
following: a) utilities; b) supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Building or the Project; c) insurance
(including but not limited to public liability, property damage, earthquake,
flood, pollution, terrorism and property insurance for the full replacement cost
of the Building and Project as required by Landlord or its lenders); d)
landscaping; e) parking area repair, restoration, and maintenance, including,
but not limited to, resurfacing, repainting, re-striping, and cleaning; f)
reasonable reserves for operation, maintenance and repair of the Project and for
covering uninsured damage and liability claims relating to the Project,
including, without limitation, deductible amounts (provided that if Landlord
incurs an expense for which a reserve is held, Landlord shall apply the
applicable reserves to the expense prior to including the balance of the expense
in Operating Costs); g) fees, charges and other costs, including without
limitation, reasonable consulting fees, legal fees and accounting fees, of all
contractors engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Building or the Project; h) compensation (including, without limitation,
employment taxes and fringe benefits) of all persons who perform duties in
connection with the operation, maintenance, repair, or overhaul of the Building
or the Project, and equipment, improvements, and facilities located within the
Project; i) operation and maintenance of a room for delivery and distribution of
mail to tenants of the Building or the Project as required by the U. S. Postal
Service, along with any space Landlord provides for non-exclusive use by
tenants, such as conference centers, exercise facilities and other building
amenities (including, without limitation, an amount equal to the fair market
rental value of the space used for such purposes); j) payments under any
easement, license, operating agreement, declaration, restrictive covenant,
underlying or ground lease (excluding rent), or instrument pertaining to the
sharing of costs by the Building or the Project; k) operation, repair,
maintenance and replacement of the Building Structure and Building systems,
including, without limitation, the cost to replace or retrofit as required by
Laws (however, if any such costs are capital expenditures, the provisions of
subsection (v) below shall apply); l) janitorial service, alarm and security
service, window cleaning, trash removal; m) repair and replacement of building
standard surfaces, including but not limited to wall and floor coverings,
ceiling tiles, window coverings and fixtures (however, if any such costs are
capital expenditures, the provisions of subsection (v) below shall apply); n)
maintenance and replacement of curbs and walkways; o) repair to and replacement
of the roof (however, if any such costs are capital expenditures, the provisions
of subsection (v) below shall apply); p) Building signage and directories; q)
management of the Building or the Project, whether by Landlord or an independent
contractor (including, without limitation, an amount equal to the fair market
value of any manager’s office; provided, that if such manager’s office is
located off-site, the fair market value of such office shall be equitably
allocated among all buildings managed by such office); r) rental expenses for
(or a reasonable depreciation allowance on) personal property used in
maintenance, operation or repair of the Building or the Project; s) licenses,
certificates, permits and inspections and the cost of contesting the validity or
applicability of any governmental enactments that may affect Operating Costs; t)
intentionally omitted; u) any costs, expenditures, or charges (whether
capitalized or not) required by any governmental or quasi-governmental
authority; and v) amortization of capital expenses (including, without
limitation, financing costs) (A) that are intended as a labor saving device or
to effect other economies in the

2

--------------------------------------------------------------------------------



operation or maintenance of the Building or the Project, or any portion thereof,
(B) that are required under any Law, or (C) that are in Landlord’s opinion
necessary to maintain the Building or the Project, or any portion thereof, in
good condition and repair; provided that such cost shall be amortized (including
interest on the unamortized cost) over its useful life as Landlord shall
reasonably determine. Notwithstanding the foregoing, for purposes of this Lease,
Operating Costs shall not include:

                    2.21.1. Costs (including permit, license and inspection
costs) incurred in renovating or otherwise improving, decorating or redecorating
rentable space for other tenants or vacant rentable space;

                    2.21.2. Utilities or services sold to Tenant or others for
which Landlord is entitled to and actually receives reimbursement (other than
through any operating cost reimbursement provision similar to the provisions set
forth in this Lease);

                    2.21.3. Except as otherwise specifically provided in this
Section, alterations to the Building that are considered capital improvements
and replacements of such capital improvements under sound real estate management
principles;

                    2.21.4. Depreciation and amortization, except on materials,
small tools and supplies purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party, where such
depreciation and amortization would otherwise have been included in the charge
for such third party services, all as determined in accordance with sound real
estate management principles;

                    2.21.5. Services or other benefits that are not available to
Tenant, but which are provided to other tenants of the Building;

                    2.21.6. Overhead or any profit increment paid to Landlord or
to subsidiaries or affiliates of Landlord for services in or in connection with
the Building to the extent the same exceeds the cost of such services that could
be obtained from equally qualified third parties on a competitive basis or at
market rates;

                    2.21.7. Except as otherwise specifically provided in this
Section, interest on debt or amortization on any mortgages, other charges, costs
and expenses payable under any mortgage, if any, and costs for financing and
refinancing the Project;

                    2.21.8. Ground rents;

                    2.21.9. Compensation and employee benefits paid to clerks,
attendants or other persons in any commercial concession operated by Landlord,
except the Project parking facility;

                    2.21.10. Rentals and other related expenses incurred in
leasing equipment, the cost of which would otherwise be excluded capital
expenses hereunder, except equipment used (a) in providing janitorial or similar
services and which is not affixed to the Building, or (b) in case of emergency;

                    2.21.11. Electrical power for which Tenant directly
contracts with and pays an electrical service company;

                    2.21.12. Marketing costs, including leasing commissions,
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease or assignment negotiations and transactions with present or prospective
tenants or other occupants of the Building, including attorneys’ fees and other
costs and expenditures incurred in connection with disputes with present or
prospective tenants or other occupants of the Building unless related to the
operation or maintenance of the Common Areas;

                    2.21.13. Costs covered by insurance, to the extent of the
insurance proceeds actually received by Landlord;

                    2.21.14. Costs covered by warranties, to the extent of the
amount actually paid under the warranty;

                    2.21.15. Any service provided directly to and paid directly
by any tenant; and

                    2.21.16. Wages and benefits of any employee who does not
devote substantially all of his or her employed time to the Building unless such
wages and benefits are prorated to reflect time spent on operating and managing
the Building vis-à-vis time spent on matters unrelated to operating and managing
the Building.

          2.22. Permitted Use. As set forth on the Lease Summary.

          2.23. Permitted Transfer. The transfer of ownership interests in a
publicly traded entity or an assignment or subletting of all or a portion of the
Premises to an Affiliate of Tenant, where (a) the transferee assumes, in full,
the obligations of Tenant under this Lease; (b) Tenant remains fully liable
under this Lease; (c) the use of the Premises remains unchanged; (d) after such
transaction is effected, the tangible net worth of the tenant hereunder is equal
to or greater than the tangible net worth of Tenant as of the date of this
Lease; (e) Landlord shall have received an executed copy of all documentation
effecting such transfer on or before its effective date; and (f) the same is not
a subterfuge by Tenant to avoid its obligations under this Lease.

3

--------------------------------------------------------------------------------



          2.24. Permitted Transferee. The Transferee pursuant to a Permitted
Transfer.

          2.25. Possession Date. The date on which Landlord tenders possession
of the Premises to Tenant with the Landlord Work Substantially Completed.

          2.26. Project. The Property, the Building and any other improvements
on the Property.

          2.27. Project Operating Costs. Operating Costs and Taxes.

          2.28. Rent. Base Rent and Additional Rent.

          2.29. Rentable Area. The total square footage of all floor area for
lease to tenants of the Building or Project, as determined by Landlord’s
architect.

          2.30. Rules and Regulations. As set forth in Exhibit G.

          2.31. State. The state in which the Project is located.

          2.32. Substantial Completion or Substantially Completed. As defined in
Exhibit E.

          2.33. Taxes. All taxes, assessments, whether special or general, water
and sewer charges, and other similar government charges levied on or
attributable to the Building or Project or their operation, including, without
limitation a) real property taxes or assessments levied or assessed against the
Building or Project; b) assessments or charges levied or assessed against the
Building or Project by any redevelopment agency, municipality or governmental or
quasi-governmental agency, including but not limited to any assessments or the
Project’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; c) any tax, assessment, levy,
license fee or charge measured by or based, in whole or in part, by Rent
received from the leasing of the Premises, the Building, or the Project, or any
portions thereof; d) general or special, ad valorem or specific, excise, capital
levy, or other tax, assessment, levy, or charge directly on the Rent received
under this Lease or on the rent received under any other leases of space in the
Building or Project; e) any transfer, transaction, or similar tax, assessment,
levy, or charge based directly or indirectly upon the transaction represented by
this Lease or other leases in the Project; f) any possessory interest,
occupancy, use, per capita, or other tax, assessment, levy, or charge based
directly or indirectly upon the use or occupancy of the Premises or other
premises within the Building or the Project; g) interest on installments as
charged by the taxing authority; and h) the reasonable costs and expenses of any
contest or protest of Taxes prosecuted by Landlord, including, without
limitation, any appraisal fees and attorneys’ fees. Taxes shall not include (i)
any net income, franchise, capital stock, estate or inheritance taxes imposed by
the State or Federal Government or their agencies, branches, or departments, and
(ii) tax penalties, interest or late charges incurred as a result of Landlord’s
failure to make timely payment of Taxes. Notwithstanding the foregoing, if at
any time during the Term, the present method of taxation or assessment shall be
so changed that the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on the Project shall be
discontinued or reduced and as a substitute therefor, or in lieu of or in
addition thereto, taxes, assessments, levies, impositions or charges shall be
levied, assessed or imposed, wholly or partially, as a capital levy or otherwise
(a “Substitute Tax”), then such Substitute Tax shall be included within the
definition of Taxes. Tenant hereby waives, and assigns, transfers and conveys to
Landlord, any and all rights to contest or protest any Taxes. Taxes for any
calendar year shall only include those taxes or installments of assessments that
become due and payable during said year. Landlord shall pay assessments in
installments over the longest period of time permitted by the taxing authority.

          2.34. Telecommunications Systems. All telecommunications systems
including but not limited to voice, video, data, and any other
telecommunications services provided over wire, fiber optic, microwave,
wireless, satellite and any other transmission systems, for part or all of any
telecommunications within the Building or from the Building to any other
location.

          2.35. Tenant Delays. As defined in Exhibit E.

          2.36. Tenant Related Parties. Tenant, its Affiliates, agents,
contractors, subcontractors, employees, invitees, subtenants, transferees, and
any other party claiming by, through or under Tenant.

          2.37. Tenant’s Cost Allocation. Tenant’s Proportionate Share of
Project Operating Costs for the year in question.

          2.38. Tenant’s Property. All movable partitions, business and trade
fixtures, machinery and equipment, communications equipment, and office
equipment located in the Premises and acquired by or for the account of Tenant,
without expense to Landlord, that can be removed without damage to the Building,
and all furniture, furnishings, and other articles of movable personal property
owned by Tenant and located in the Premises.

          2.39. Tenant’s Proportionate Share. As set forth on the Lease Summary.
Such share is a fraction, the numerator of which is the Rentable Area of the
Premises, and the denominator of which is the Rentable Area of the Project.
Tenant’s Proportionate Share is subject to recalculation in accordance with
changes in the Rentable Area of the Premises or the Project. Landlord reserves
the right to create pools of similarly situated tenants for the purpose of
allocating certain Operating Costs that benefit only the tenants in such pool
(“Specialized Operating Costs”). For the purpose of allocating Specialized
Operating Costs for any pool of which Tenant is a member, Tenant’s

4

--------------------------------------------------------------------------------



Proportionate Share shall be a fraction, the numerator of which shall be the
Rentable Area of the Premises, and the denominator of which shall be the
Rentable Area of the premises of all tenants in such pool.

          2.40. Term. As set forth on the Lease Summary, as the same may be
extended from time to time.

          2.41. Transfer. An assignment, mortgage, pledge, hypothecation,
encumbrance, lien or other transfer of this Lease or any interest hereunder, a
transfer by operation of law, a sublease of the Premises or any part thereof, or
the use of the Premises by any party other than Tenant and its employees.
“Transfer” shall also include (a) if Tenant is a partnership or limited
liability company, the withdrawal or change, voluntary, involuntary or by
operation of law, of twenty-five percent (25%) or more of the partners or
members, or transfer of twenty-five percent (25%) or more of partnership or
membership interests, within a twelve (12)-month period, or the dissolution of
the partnership or company without immediate reconstitution thereof, (b) if
Tenant is a closely held corporation (i.e., whose stock is not publicly held and
not traded through an exchange or over the counter), the dissolution, merger,
consolidation or other reorganization of Tenant, the sale or other transfer of
more than an aggregate of twenty-five percent (25%) of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period; and (c) the sale, mortgage, hypothecation or
pledge of more than an aggregate of twenty-five percent (25%) of the value of
the unencumbered assets of Tenant within a twelve (12) month period.

          2.42. Transferee. Any person or entity to whom or which any Transfer
is made.

ARTICLE 3
PREMISES AND DELIVERY OF POSSESSION

          3.1. Delivery of Possession. Except as otherwise provided herein,
Landlord shall use commercially reasonable efforts to deliver possession of
Premises on or before the anticipated Possession Date, if any, set forth on the
Lease Summary. If for any reason, Landlord is delayed in delivering possession
of the Premises to Tenant, Landlord shall not be subject to any liability for
such failure, and the validity of this Lease shall not be impaired, but (except
in the case of Tenant Delays) the Commencement Date shall be extended for the
period of such delay.

          3.2. Commencement Date. If the Commencement Date is not fixed on the
Lease Summary, once the Commencement Date is fixed, within ten (10) days
following written request by Landlord, Tenant will execute and deliver to
Landlord a certificate substantially in the form of Exhibit D attached hereto
and made a part hereof, indicating thereon any exceptions thereto that may exist
at that time. Failure of Tenant to execute and deliver such certificate within
ten (10) days following its receipt of such request by Landlord shall constitute
binding and conclusive acceptance of the Premises and acknowledgment by Tenant
that the statements included in Exhibit D, as prepared by Landlord, are true and
correct.

          3.3. Size of Premises. The Rentable Area of the Premises will be
deemed for all purposes to be as set forth on the Lease Summary.

ARTICLE 4
RENT

Tenant agrees to pay to Landlord all Rent payable hereunder, without set-off or
deduction, in lawful money of the United States of America. Tenant shall pay the
Rent as follows:

          4.1. Base Rent. Tenant shall pay to Landlord the Base Rent without
notice or demand, in installments due and payable in advance on the first (1st)
day of each calendar month during the Term. Along with and in addition to each
monthly Base Rent payment under the Lease, Tenant shall pay to Landlord any
sales or privilege tax required under applicable Law. In the event of any
fractional calendar month, Tenant shall pay for each day in such partial month a
rental equal to 1/30 of the Base Rent. Concurrent with the execution of this
Lease, Tenant will deliver to Landlord the sixth (6th) month’s Base Rent.

          4.2. Tenant’s Cost Allocation. For each calendar year, in addition to
the Base Rent and all other payments due under this Lease, Tenant shall pay
Tenant’s Cost Allocation, as follows:

                    4.2.1. Estimated Payments. Tenant shall pay Landlord’s
reasonable estimate of Tenant’s Cost Allocation for each year (the “Estimated
Payment”) in advance, in monthly installments, commencing on the first (1st) day
of the month following the month in which Landlord notifies Tenant of the amount
it is to pay hereunder and continuing until the first (1st) day of the month
following the month in which Landlord notifies Tenant of any revised Estimated
Payment. Landlord shall estimate from time to time the amount of the Tenant’s
Cost Allocation for each year and then make an adjustment in the following year
based on the actual Tenant’s Cost Allocation incurred for the prior year. Within
ten (10) days after Tenant’s receipt of notice of such adjustment and the
revised Estimated Payment, Tenant shall pay Landlord a fraction of such revised
Estimated Payment for such following year (reduced by any amounts paid pursuant
to the first sentence of this Section 4.2.1). Such fraction shall have as its
numerator the number of months which have elapsed in such following year to the
date of such payment, both months inclusive, and shall have twelve (12) as its
denominator. All subsequent payments by Tenant for such following year shall be
based upon such adjustment and the revised Estimated Payment. In the event of
any fractional calendar month, Tenant shall pay for each day in such partial
month a rental equal to 1/30 of the Estimated Payment.

                    4.2.2. Reconciliation. Within a reasonable period after the
end of each calendar year, Landlord shall deliver to Tenant a statement (the
“Statement”) setting forth Tenant’s Cost Allocation for such year. If Tenant’s
Cost Allocation for such year exceeds the total of the Estimated Payment made by
Tenant for each year,

5

--------------------------------------------------------------------------------



Tenant shall pay Landlord the amount of the deficiency within thirty (30) days
of the receipt of the Statement and any amount payable by Tenant that would not
otherwise be due until after the termination of this Lease, shall, if the exact
amount is uncertain at the time that this Lease terminates, be paid by Tenant to
Landlord upon such termination in an amount to be estimated by Landlord with an
adjustment to be made once the exact amount is known. If the Estimated Payment
made by Tenant exceeds Tenant’s Cost Allocation for such year, then Landlord
shall credit against Tenant’s next ensuing Estimated Payment(s) an amount equal
to the difference until the credit is exhausted. If a credit is due from
Landlord after the Expiration Date, Landlord shall pay Tenant the amount of the
credit within thirty 30) days after the delivery of the Statement applicable to
the calendar year in which the Expiration Date occurs. The obligations of Tenant
and Landlord to make payments required under this Section shall survive the
expiration or termination of this Lease, and Landlord’s failure to deliver the
Statement shall not be deemed a waiver of Landlord’s right to make the
adjustments set forth herein.

                    4.2.3. Landlord’s Records. Landlord shall maintain records
respecting Project Operating Costs and determine the same in accordance with
sound accounting and management practices, consistently applied. Tenant or its
representative shall have the right to examine such records upon reasonable
prior notice specifying which records Tenant desires to examine, during normal
business hours at the place or places where such records are normally kept, by
sending such notice no later than ninety (90) days following the furnishing of
the Statement. Tenant may take exception to matters included in Project
Operating Costs or Landlord’s computation of Tenant’s Proportionate Share by
sending notice specifying such exception and the reasons therefor to Landlord no
later than forty-five (45) days after Landlord makes such records available for
examination. If Tenant takes exception to any matter contained in the Statement
as provided herein, Landlord shall refer the matter to an independent certified
public accountant of Landlord’s choice, subject to Tenant’s reasonable approval,
whose certification as to the proper amount shall be final and conclusive as
between Landlord and Tenant. Tenant shall promptly pay the cost of such
certification, including, without limitation, any reasonable attorneys’ fees
incurred by Landlord in connection therewith, unless such certification
determines that Tenant was overbilled by more than five percent (5%) in the
aggregate for the applicable year. Pending resolution of any such exceptions in
the foregoing manner, Tenant shall continue paying Tenant’s Cost Allocation in
the amounts determined by Landlord, subject to adjustment after any such
exceptions are so resolved. Tenant acknowledges that any information gathered
through an audit is strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial
and legal consultants. The Statement shall be considered final, except as to
matters to which exception is taken in the manner and within the times specified
herein.

                    4.2.4. Cap on Controllable Operating Costs. Notwithstanding
anything to the contrary contained herein, the aggregate Controllable Operating
Costs, as that term is defined below, shall not increase more than seven percent
(7%) in any calendar year during the Term commencing with the calendar year 2011
over the maximum amount of Controllable Operating Costs chargeable for the
immediately preceding calendar year, with no limit on the Controllable Operating
Costs during the calendar year 2010 (i.e., the actual Controllable Operating
Costs for calendar year 2010 shall be the maximum amount for the calendar year
2010 for purposes of this provision). “Controllable Operating Costs” shall mean
shall mean all Operating Costs except utility costs, security costs, insurance
costs, costs of services provided under a union contract and costs associated
with repairs due to casualty (including hurricanes), vandalism or other source
outside of Landlord’s reasonable control and in no event shall Controllable
Operating Costs include Taxes. Additionally, in no event shall any management
fees included in Operating Costs for any calendar exceed four percent (4%) of
the Project’s gross receipts for such calendar year.

          4.3. Other Taxes Payable by Tenant. In addition to the Base Rent and
any other charges to be paid by Tenant hereunder, Tenant shall, as an element of
Rent, reimburse Landlord upon demand for any and all taxes payable by Landlord
(other than net income taxes) that are not otherwise reimbursable under this
Lease, whether or not now customary or within the contemplation of the parties,
where such taxes are upon, measured by, or reasonably attributable to (a) the
cost or value of Tenant’s equipment, furniture, fixtures, and other personal
property located at the Premises, or the cost or value of any leasehold
improvements made in or to the Premises by or for Tenant, regardless of whether
title to such improvements is held by Tenant or Landlord; or (b) this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises, including but not limited to any sales
tax on the Rent paid hereunder. If it becomes unlawful for Tenant to reimburse
Landlord for any taxes or other charges as required under this Lease, the Base
Rent shall be revised to net Landlord the same net Rent after imposition of any
tax or other charge upon Landlord as would have been payable to Landlord but for
the reimbursement being unlawful.

          4.4. Place of Payment. All Rent shall be paid at the office of
Landlord set forth on the Lease Summary or at such other place as Landlord may
designate.

          4.5. Interest and Late Charges. If Tenant fails to pay any Rent when
due, after giving effect to any applicable grace periods, the unpaid amounts
shall bear interest at the Interest Rate. Tenant acknowledges that the late
payment of any Rent will cause Landlord to incur costs and expenses not
contemplated under this Lease, including, without limitation, administrative and
collection costs and processing and accounting expenses, the exact amount of
which is extremely difficult to ascertain. Therefore, in addition to interest,
if any such payment is not received by Landlord within five (5) days from when
due, Tenant shall pay Landlord a late charge equal to five percent (5%) of such
payment, plus any reasonable attorneys’ fees incurred by Landlord by reason of
Tenant’s failure to pay Rent when due. Landlord and Tenant agree that this late
charge represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for loss resulting from Tenant’s nonpayment. The late
charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord’s other rights and remedies hereunder or at law and
shall not be construed as liquidated damages for any default of Tenant or as
limiting Landlord’s remedies in any manner. In addition, any check returned by
the bank for any reason will be considered late and will be subject to all late
charges, plus a Fifty Dollar ($50.00) fee. After two (2) returned checks in any
twelve (12) month period, Landlord will have the right to receive payment by a
cashier’s check or

6

--------------------------------------------------------------------------------



money order. Nothing contained herein shall be construed as to compel Landlord
to accept any payment of Rent in arrears or late charges should Landlord elect
to apply its rights and remedies available under this Lease or at law or in
equity in the event of a Default.

ARTICLE 5
SECURITY DEPOSIT

Upon Tenant’s execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit, as shown on the Lease Summary. The Security Deposit shall
serve as security for the prompt, full, and faithful performance by Tenant of
its obligations under this Lease. In the event that Tenant is in Default
hereunder, or in the event that Tenant owes any amounts to Landlord upon the
expiration of this Lease, Landlord may use or apply the whole or any part of the
Security Deposit for the payment of Tenant’s obligations hereunder. The use or
application of the Security Deposit or any portion thereof shall not prevent
Landlord from exercising any other right or remedy provided hereunder or under
any Law and shall not be construed as liquidated damages. In the event the
Security Deposit is reduced by such use or application, Tenant shall deposit
with Landlord, within ten (10) days after notice, an amount sufficient to
restore the full amount of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from Landlord’s general funds or pay
interest on the Security Deposit. Provided Tenant has performed all of its
obligations under this Lease, any remaining portion of the Security Deposit
shall be returned to Tenant within thirty (30) days subsequent to the Expiration
Date. If the Premises shall be expanded at any time, or if the Term shall be
extended at any increased rate of Rent, the Security Deposit shall thereupon be
proportionately increased. No trust or fiduciary relationship is created herein
between Landlord and Tenant with respect to the Security Deposit. If Landlord
transfers the Premises during the Term, Landlord shall pay the Security Deposit
to Landlord’s successor-in-interest, in which event the transferring Landlord
shall be released from all liability for the return of the Security Deposit.
Tenant waives the provisions of any Laws now in force or that become in force
after the date of execution of this Lease, that require return of any remaining
Security Deposit within a specified period or limiting the costs, expenses or
damages for which Landlord may use a security deposit, including any provisions
of such Laws providing that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of Rent, to
repair damage caused by Tenant, or to clean the Premises. Landlord and Tenant
agree that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other foreseeable or unforeseeable loss or damage
caused by the acts or omissions of Tenant or any Tenant Related Party.

ARTICLE 6
USE

          6.1. Permitted Use. Tenant shall use the Premises solely for the
Permitted Use as shown on the Lease Summary, and for no other purpose without
Landlord’s consent. Tenant shall comply with all recorded covenants, conditions,
and restrictions, and the provisions of all ground or underlying leases, now or
hereafter affecting the Project. Tenant shall not (a) do or permit anything to
be done in or about the Premises that would in any way obstruct or interfere
with the rights of other tenants or occupants of the Building or Project, or
violate any restrictions or exclusive uses set forth in any other tenants’
leases; (b) injure, annoy or interfere with the business of any other tenants or
occupants of the Project or any of their invitees; (c) cause, maintain or permit
any nuisance arising out of Tenant’s use or occupancy of the Premises; or (d)
commit or suffer to be committed any waste in or upon the Premises, the Building
or the Project.

          6.2. Compliance with Law. Tenant has been provided an opportunity to
inspect the Premises, the Building and the Project to a degree sufficient to
determine whether or not the same, in their condition as of the date hereof,
violate any applicable Law. Tenant further acknowledges and agrees that, except
as may otherwise be specifically provided in this Lease, Landlord has made no
representation or warranty as to whether the Premises, the Building or the
Project conforms to the requirements of Law. Tenant shall be responsible for
compliance of the Premises with applicable Law and shall bear all costs
necessary to maintain the Premises in compliance with Law, including, without
limitation, structural work, if any. Tenant shall also be responsible for the
cost of any alterations to other portions of the Building or the Project
necessitated by any alterations to the Premises or any change in use of the
Premises after completion of the Landlord Work. Tenant shall not use or occupy
the Premises in violation of any Law or the certificate of occupancy issued for
the Building or the Project and shall, upon notice from Landlord, immediately
discontinue any use of the Premises that is declared by any governmental
authority having jurisdiction to be a violation of Law or the certificate of
occupancy. A judgment of any court of competent jurisdiction or the admission by
Tenant in any action or proceeding against Tenant that Tenant has violated any
such Laws in the use of the Premises shall be deemed to be a conclusive
determination of that fact as between Landlord and Tenant. Should any obligation
be imposed by Law, then Tenant agrees, at its sole cost and expense, to comply
promptly with such obligations to the extent the same relate to the Premises or
Tenant’s use of the Premises, the Building or the Project.

          6.3. Effect on Landlord’s Insurance. Tenant shall not do or permit to
be done anything that will invalidate or increase the cost of any property
coverage, or other insurance policy covering the Building, the Project or any
property located therein. Tenant shall promptly, upon demand, reimburse Landlord
for any additional premium charged for such policy by reason of Tenant’s failure
to comply with the provisions of this Section.

          6.4. Transportation Management. Tenant shall comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities. Such programs may include, without limitation: a)
restrictions on the number of peak-hour vehicle trips generated by Tenant; b)
increased vehicle occupancy; c) implementation of an in-

7

--------------------------------------------------------------------------------



house ridesharing program and an employee transportation coordinator; d) working
with employees and any Building or area-wide ridesharing program manager; e)
instituting employer-sponsored incentives (financial or in-kind) to encourage
employees to rideshare; and f) utilizing flexible work shifts for employees.
Unless required by law, Tenant shall not be required to participate in such
programs if the same would materially interfere with the operation of Tenant’s
business, or would result in a material expense to Tenant.

          6.5. Use of Common Areas. Use of all Common Areas by any Tenant
Related Parties shall at all times be subject to the Rules and Regulations and
the exclusive control and management of Landlord.

ARTICLE 7
HAZARDOUS MATERIALS

          7.1. Indemnity. Tenant shall indemnify, defend and hold harmless all
Landlord Related Parties from and against all claims, suits, demands, response
costs, contribution costs, liabilities, losses, or damages (including, without
limitation, reasonable attorneys’ fees), directly or indirectly arising out of
the existence, use, generation, migration, storage, transportation, release,
threatened release, or disposal of Hazardous Materials in, on, or under the
Premises, the Building or the Project or in the groundwater under the Project
and the migration or transportation of Hazardous Materials to or from the
Premises, the Building or the Project or the groundwater underlying the Project,
to the extent that any of the foregoing is caused by any Tenant Related Parties.
This indemnity extends to the costs incurred by any Landlord Related Party to
investigate, remediate, monitor, treat, repair, clean-up, dispose of, or remove
such Hazardous Materials in order to comply with the Environmental Laws;
provided that if Tenant is not otherwise in Default, Landlord shall give Tenant
not less than thirty (30) days’ advance notice of Landlord’s intention to incur
such costs.

          7.2. Restriction on Hazardous Materials. Tenant shall not permit any
Tenant Related Parties to use, generate, manufacture, store, transport, release,
threaten release, or dispose of Hazardous Materials, other than de minimis
amounts of customary office and cleaning supplies in compliance with applicable
Environmental Laws, in, on, or about the Premises, the Building or the Project
or transport Hazardous Materials from the Premises, the Building or the Project
unless Tenant shall have received Landlord’s prior consent therefor, which
Landlord may revoke at any time, and shall not cause or permit the release or
disposal of Hazardous Materials from the Premises, the Building or the Project
except in compliance with applicable Environmental Laws. Tenant shall promptly
deliver notice to Landlord if Tenant obtains knowledge sufficient to infer that
Hazardous Materials are located on the Premises, the Building or the Project
that are not in compliance with applicable Environmental Laws or if any third
party, including without limitation, any governmental agency, claims a
significant disposal of Hazardous Materials occurred on the Premises, the
Building or the Project or is being or has been released from the Premises, the
Building or the Project.

          7.3. Investigation of Contamination. Upon reasonable written request
of Landlord, Tenant, through its appropriately qualified and licensed
professional engineers, and at Tenant’s cost, shall thoroughly investigate
suspected Hazardous Materials contamination of the Premises, the Building or the
Project that would arguably come within the scope of Tenant’s indemnification
and hold harmless obligations as set forth above. Tenant, using duly licensed
and insured contractors approved by Landlord, shall promptly commence and
diligently complete the removal, repair, clean-up, and detoxification of any
Hazardous Materials from the Premises, the Building and the Project as may be
required by applicable Environmental Laws that comes within the scope of
Tenant’s indemnification and hold harmless obligations as set forth above. The
provisions of this Article shall survive the expiration or earlier termination
of this Lease.

          7.4. Landlord Consent. If during the Term, Tenant contemplates
utilizing Hazardous Materials (or subleasing or assigning this Lease to a
subtenant or assignee who utilizes Hazardous Materials), other than de minimis
amounts of customary office and cleaning supplies in compliance with applicable
Environmental Laws, Tenant shall obtain the prior written consent of Landlord.
As a condition of granting such consent, Landlord may require, among other
things, that a) such substances be of the type customarily used in offices and
be used and maintained only in such quantities as are reasonably necessary for
the Permitted Use and in strict accordance with applicable Environmental Laws
and manufacturer instructions therefor; b) such substances shall not be disposed
of, released or discharged on the Project and shall be transported to and from
the Premises in compliance with all applicable Environmental Laws and as
Landlord shall reasonably require; c) any remaining such substances shall be
completely, properly and lawfully removed from the Premises, the Building and
the Project upon expiration or earlier termination of this Lease; d) such use
shall not constitute a nuisance, danger or health risk to or disrupt the
business of any other occupant of the Building or the Project; and e) Tenant
carry environmental insurance acceptable to Landlord, meeting the requirements
of Sections 18.2 and 18.3, and naming Landlord as an additional insured. If any
applicable Environmental Law or other ordinance or Landlord’s trash removal
contractor requires that any such substances be disposed of separately from
ordinary trash, Tenant shall make arrangements, at Tenant’s expense, for such
disposal directly with a qualified and licensed disposal company at a lawful
disposal site and shall ensure that such disposal occurs frequently enough to
prevent unnecessary storage of such substances on the Premises. At such times as
Landlord may reasonably request, Tenant shall provide Landlord with a written
list identifying any Hazardous Materials then used, stored or maintained upon
the Premises, the use and approximate quantity of each such material, a copy of
any Material Safety Data Sheet (“MSDS”) issued by the manufacturer thereof,
written information concerning the removal, transportation, and disposal of the
same, and such other information as Landlord may reasonably require or as may be
required by Environmental Laws. Landlord, at its option, and at Tenant’s
expense, may cause an engineer selected by Landlord, to review (1) Tenant’s
operations including, without limitation, materials used, generated, stored,
disposed, and manufactured in Tenant’s business; and (2) Tenant’s compliance
with terms of this Section. Tenant shall provide the engineer with such
information reasonably requested by the engineer to complete the review. The
first such review may occur prior to or shortly

8

--------------------------------------------------------------------------------



following the commencement of the Term. Thereafter, such review shall not occur
more frequently than once each year unless cause exists for some other review
schedule.

ARTICLE 8
SERVICES AND UTILITIES

          8.1. Utilities. Tenant shall obtain and pay for all water, gas,
electricity, heat, telephone, sewer, sprinkler charges and other utilities and
services used at the Premises (“Utilities”), together with all taxes, penalties,
surcharges, and maintenance charges pertaining thereto.

          8.2. Furnishing of Building Services. Provided that Tenant is not in
Default, Landlord agrees to furnish the Building Services as set forth on
Exhibit F.

          8.3. Interruption in Services. Unless caused by the gross negligence
or willful misconduct of Landlord, Landlord shall not be in default hereunder
nor be liable for any damages directly or indirectly resulting from, nor shall
the Rent be abated, for any interruption of or diminution in the quality or
quantity of Utilities or Building Services, when the same is occasioned, in
whole or in part, by a) repairs, replacements, or improvements; b) by inability
to secure or limitation, curtailment, or rationing of, or restrictions on, use
of electricity, gas, water, or other form of energy serving the Premises, the
Building or the Project; c) by any accident or casualty; d) by act or Default by
Tenant or other parties; or e) by Force Majeure. Landlord shall not be liable
under any circumstances for a loss of or injury to property or business, however
occurring, through or in connection with or incidental to failure of Utilities
or failure to furnish any Building Services. No failure, delay or diminution in
Utilities or Building Services shall ever be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure of Utilities or failure
to furnish any of the Building Services.

          8.4. Safety and Security Devices, Services, and Programs. The parties
acknowledge that safety and security devices, services, and programs provided by
Landlord, if any, while intended to deter crime and ensure safety, may not in
given instances prevent theft or other criminal acts or ensure safety of persons
or property. The risk that any safety or security device, service, or program
may not be effective, or may malfunction, or be circumvented by a criminal, is
assumed by Tenant with respect to Tenant’s property and interests; and Tenant
shall obtain insurance coverage to the extent Tenant desires protection against
such criminal acts and other losses. Tenant agrees to cooperate in any
reasonable safety or security program developed by Landlord or required by Law.

          8.5. Government Energy or Utility Controls. In the event of imposition
of any government controls, rules, regulations, or restrictions on the use or
consumption of energy or other utilities during the Term, both Landlord and
Tenant shall be bound thereby, and the same shall not constitute a constructive
eviction of Tenant. In the event of a difference in interpretation by Landlord
and Tenant of any such controls, Landlord’s interpretation shall prevail, and
Landlord shall have the right to enforce compliance therewith, including,
without limitation, the right of entry into the Premises to effect compliance.

          8.6. Telecommunications. Tenant and Tenant’s telecommunications
companies, including but not limited to local exchange telecommunications
companies and alternative access vendor services companies (“Telecommunications
Companies”), shall have no right of access to or within the Project for the
installation and operation of Tenant’s Telecommunications System without
Landlord’s prior consent. All work with respect to Tenant’s Telecommunications
System shall be subject to the terms of this Lease governing alterations and
improvements by Tenant. Without in any way limiting Landlord’s right to withhold
its consent to a proposed request for access, Landlord shall have the right to
consider whether a Telecommunications Company is willing to pay reasonable
monetary compensation for the use and occupation of the Building for the
Telecommunications System.

ARTICLE 9
CONDITION OF THE PREMISES

Prior to the Possession Date, Landlord shall perform the Landlord Work, if any,
as described in Exhibit E-1. Except as expressly provided in Exhibit E-1, Tenant
acknowledges that Tenant is leasing the Premises on an “as is, where is” basis.
Tenant’s taking possession of the Premises shall be deemed conclusive evidence
that, as of the date of taking possession, the Premises were in good order and
satisfactory condition, except for reasonable Punchlist Items delivered in
accordance with Exhibit E-1. No promise of Landlord to alter, remodel, repair,
or improve the Premises, the Building or the Project, and no representation,
express or implied, respecting any matter or thing relating to the Premises, the
Building, the Project or this Lease (including, without limitation, the
condition thereof) have been made to Tenant by Landlord or its broker or sales
agent, other than as may be expressly contained in this Lease.

ARTICLE 10
REPAIRS AND MAINTENANCE

          10.1. Landlord’s Obligations. This Lease is intended to be a net
lease; accordingly, Landlord’s maintenance obligations are limited to the repair
and maintenance of the Building Structure. The Building Structure does not
include windows, skylights, glass or plate glass, doors, special fronts, or
office entries, mechanical systems, fire prevention systems, electrical systems,
or plumbing systems, all of which shall be maintained by Tenant. Landlord
reserves the right to contract for maintenance of such systems on behalf of
Tenant and to bill Tenant

9

--------------------------------------------------------------------------------



directly for the cost of such maintenance. Tenant shall give Landlord prompt
notice of any damage or condition that Landlord is obligated to repair.

          10.2. Tenant’s Obligations. Tenant, at Tenant’s sole expense, shall
maintain, repair and replace all portions of the Premises that are not
Landlord’s responsibility under the preceding Section in good order, condition,
and repair, including without limitation, the following: (a) all HVAC, plumbing,
electrical, sewerage and mechanical systems serving the Premises; (b) all
fixtures, interior walls, floors, carpets, draperies, window coverings, and
ceilings; (c) all windows, doors, entrances, and plate glass; and (d) any fire
detection or extinguisher equipment that Landlord does not maintain. Tenant
shall also maintain the lighting in the Premises (including replacement of bulbs
and batteries). Tenant shall conduct quarterly tests on emergency lighting and
provide Landlord a copy of each such test promptly after Landlord’s written
request. Bulbs, ballasts and light fixtures shall be replaced whenever they
fail. All bulbs, batteries, ballasts and fixtures of the lighting systems must
be in working order upon lease termination. Tenant’s obligations shall include
all necessary repairs and replacements, ordinary as well as extraordinary,
foreseen as well as unforeseen. All such repairs and replacements shall be of
first class quality and sufficient for the proper maintenance and operation of
the Premises. Tenant shall keep and maintain the Premises safe, secure and
clean, specifically including, but not by way of limitation, removal of waste
and refuse matter. Tenant shall not permit anything to be done upon the Premises
(and shall perform all maintenance and repairs thereto so as not) to invalidate,
in whole or in part any warranties, or prevent the procurement of any insurance
policies that may, at any time, be required under the provisions of this Lease.
Tenant shall not obstruct or permit the obstruction of any parking area,
adjoining street or sidewalk.

          10.3. Additional Maintenance Obligations. Without limiting the
generality of the foregoing, Tenant agrees as follows:

                    10.3.1. If the Premises have a septic sewer system, Tenant
agrees to indemnify, defend (with counsel approved by Landlord) and hold
harmless Landlord against any and all loss, liability, cost, expense, claim or
damage asserted or claimed against Landlord or incurred by Landlord relating to
the septic sewer system of the improvements and water leaking from leach fields.
Promptly after Landlord’s written request, Tenant will furnish to Landlord, on
an annual basis, evidence reasonably satisfactory to Landlord that the septic
tanks have been properly pumped and that the leach field is functioning
properly.

                    10.3.2. Tenant shall enter into a maintenance contract or
contracts, in form and substance and with a firm reasonably satisfactory to
Landlord and with Landlord’s prior consent, for the maintenance and regular
repair of the mechanical systems, including but not limited to the heating,
ventilating and air conditioning systems, including exhaust fans. Said
maintenance contract(s) shall provide, at a minimum, for quarterly inspections,
service and cleaning of said units and systems and shall include (but not be
limited to) those requirements appearing on Exhibit I attached hereto and made a
part hereof. Tenant’s maintenance obligation shall specifically include such
adjustments and servicing as each such inspection discloses to be required, and
all repairs, testing and servicing as shall be necessary or reasonably required
by Landlord or Landlord’s insurance underwriter. If replacement of equipment,
fixtures, units, systems and appurtenances thereto are necessary, Tenant shall
replace the same with equipment, fixtures, units, systems and appurtenances of
the same quality, and repair all damage done in or by such replacement. Tenant
shall provide Landlord with a current copy of such maintenance contract and the
scope of work to be performed thereunder. Landlord, at its election, may enter
into such contract in place of Tenant and charge Tenant for the cost thereof.
Further, at Landlord’s option, Landlord may perform routine filter changes and
other preventative maintenance required to be performed by Tenant hereunder and
in such case, Tenant shall reimburse Landlord the costs therefor.
Notwithstanding the foregoing, in the event the costs for any such HVAC repairs
or replacements exceed $1,000.00 in each instance, Landlord shall reimburse
Tenant for such excess within thirty (30) days of Landlord’s receipt copies of
paid invoices and lien releases therefor.

                    10.3.3. Tenant shall be responsible for the maintenance and
upkeep of the entire fire sprinkler system. Tenant shall conduct quarterly flow
checks on the sprinkler system. In addition Tenant shall be responsible for fire
pump inspection and testing on an annual basis.

                    10.3.4. Tenant shall keep and maintain written reports of
the maintenance and repair to the mechanical systems, and the fire sprinkler
system and forward copies of each inspection report to Landlord, upon Landlord’s
written request within ten (10) days of each inspection (or the date of such
written request, whichever is later). Tenant shall also provide information and
backup for major repairs to any building systems, including any warranties on
the work, that occurred at any time during the Term.

                    10.3.5. Tenant shall maintain the lighting in the Premises
(including replacement of bulbs and batteries). Tenant shall conduct quarterly
tests will be conducted on emergency lighting and provide Landlord a copy of
each such test. Bulbs, ballasts and light fixtures shall be replaced whenever
they fail. All bulbs, batteries, ballasts and fixtures of the lighting systems
must be in working order upon lease termination.

                    10.3.6. Tenant shall maintain roll-up doors in good
condition, including but not limited to repair of major dents and replacement of
missing rollers and step plates.

                    10.3.7. Cobweb removal will take place on a continual basis.
Roof insulation will be taped and/or reattached between the joists when
necessary.

                    10.3.8. Tenant will lubricate all dock levelers, adjust
springs and remove debris from pits at least semi-annually. Side seals will be
replaced if damaged.

10

--------------------------------------------------------------------------------



                    10.3.9. Tenant shall indemnify, defend (with counsel
approved by Landlord) and hold Landlord harmless from any and all loss,
liability, cost, expense, claim or damage claimed or asserted against Landlord
or incurred by Landlord that may result from the condition of the concrete
interior/exterior walls or floors and any cracks therein or requirement of
replacement or repair thereof made or caused by Tenant or any Tenant Related
Parties, to the extent same is not covered by the warranty or guaranty of a
contractor or subcontractor or to the extent Landlord is unable to recover under
any such guaranty or warranty.

          10.4. Damage by Tenant. Except for ordinary wear and tear, Tenant
shall promptly reimburse Landlord for any costs that Landlord may incur in
making repairs and alterations in and to the Premises, the Building, the
Building Structure, the Project or facilities, systems or equipment of the
Project, where the need for such repairs or alterations is caused by any of the
following: a) Tenant’s use or occupancy of the Premises in a fashion that
contravenes any provision of this Lease; b) the installation, removal, use, or
operation of Tenant’s Property; c) the moving of Tenant’s Property into or out
of the Building; or d) any tortious act, omission, misuse, or negligence of any
Tenant Related Parties.

          10.5. Load and Equipment Limits. Tenant shall not place a load upon
the Premises that exceeds the load per square foot that the structural portions
of the Premises were designed to carry, as determined by Landlord or Landlord’s
structural engineer. If Landlord or Landlord’s structural engineer determines
that any improvement or load placed upon the Premises exceeds the load per
square foot that the structural portions of the Premises were designed to carry,
then Tenant shall remove such load or otherwise remedy such fact to Landlord’s
satisfaction. Upon demand, Tenant shall pay the cost of any such determination.

ARTICLE 11
ALTERATIONS AND ADDITIONS

          11.1. Tenant’s Alterations. Tenant shall not make any additions,
alterations, or improvements to the Premises without the prior consent of
Landlord, which consent shall be requested by Tenant at least thirty (30) days
prior to the commencement of any work. Landlord’s consent may be conditioned,
among other things, on Tenant’s removing any such additions, alterations, or
improvements at the Expiration Date and restoring the Premises to the same
condition as on the Possession Date. All additions, alterations, and
improvements shall be a) made in a good and workmanlike manner using only good
grades of materials; b) performed by properly qualified and licensed personnel
approved by Landlord; c) performed so as not to cause or create any
jurisdictional or other labor disputes, including, without limitation, use of
union labor if required by Landlord; d) performed in such manner as not to
obstruct access to the Building or the Common Areas, and as not to obstruct the
business of Landlord or other tenants in the Building; and e) diligently
prosecuted to completion. Notwithstanding the foregoing, Tenant shall have the
right during the Term to make additions, alterations, or improvements as Tenant
may reasonably deem desirable or necessary, following ten (10) days’ notice to
Landlord, but without Landlord’s consent, provided that such work (i) is of a
non-structural nature; (ii) is not visible from outside of the Premises; (iii)
does not affect any system serving the Premises; (iv) does not, in the
aggregate, exceed $5,000 for alterations other than floor and wall covering in
any twelve (12) month period; and (v) does not require any license, permit or
approval under applicable Law.

          11.2. Payment and Indemnification. Tenant shall pay the costs of any
work done on the Premises by or on behalf of Tenant and shall keep the Premises,
the Building, and the Project free and clear of liens of any kind. Tenant shall
indemnify, defend against, and keep Landlord free and harmless from all claims,
demands, liability, loss, damage, costs, reasonable attorneys’ fees, and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant,
including but not limited to resolution of any jurisdictional or other labor
disputes.

          11.3. Notices and Liens. Tenant agrees not to suffer or permit any
lien of any mechanic or materialman to be placed or filed against the Premises,
the Building or the Project. In case any such lien shall be filed, Tenant shall
satisfy and release such lien of record within twenty (20) days (or such shorter
period as may be required by any Mortgagee) after the earlier to occur of (a)
receipt of notice thereof from Landlord; or (b) Tenant’s actual knowledge or
notice of such lien filing. If Tenant shall fail to have such lien satisfied and
released of record as provided herein, Landlord may, on behalf of Tenant,
without being responsible for making any investigation as to the validity of
such lien and without limiting or affecting any other remedies Landlord may
have, pay the same and Tenant shall reimburse Landlord on demand for such amount
together with any other reasonable costs of Landlord, including, without
limitation, reasonable attorneys’ fees. Notwithstanding the foregoing, Tenant
shall have the right to contest any such lien claim diligently and in good
faith, and during such contest shall not be obligated to pay such lien claim,
provided that Tenant is not in breach of any of its obligations under this Lease
and provided, Tenant, at its sole cost and expense, bonds the lien, or bonds
over such lien in accordance with applicable statutory requirements, including,
without limitation, O.C.G.A. §44-14-364, thereby freeing the Property from any
claim of lien. Notwithstanding any such contest or title insurance, Tenant shall
pay any such claim in full within five (5) days following the entry of an
unstayed judgment or order of sale. All materialmen, contractors, artisans,
mechanics, laborers and any other person now or thereafter furnishing any labor,
services, materials, supplies or equipment to Tenant with respect to Premises or
any portion thereof, are hereby charged with notice that they must look
exclusively to Tenant to obtain payment for the same. Notice is hereby given
that Landlord shall not be liable for any labor, services, materials, supplies,
skill, machinery, fixtures or equipment furnished to or to be furnished to
Tenant upon credit and that no mechanic’s lien or any other lien for any such
labor, services, materials, supplies, machinery, fixtures or equipment shall
attach to or effect the state or interest of Landlord in and to the Premises or
the Project, or any portion thereof. Before the actual commencement of any work
for which a claim or lien may be filed, Tenant shall give Landlord notice of the
intended commencement date a sufficient time before that date to enable Landlord
to post notices of nonresponsibility or any other notices that Landlord deems
necessary for the

11

--------------------------------------------------------------------------------



protection of Landlord’s interest in the Premises, Building or the Project, and
Landlord shall have the right to enter the Premises and post such notices at any
reasonable time.

          11.4. Construction Requirements. Any work performed at the Building or
on the Premises by Tenant or Tenant’s contractor in connection with improvements
shall be subject to the General Conditions set forth in Exhibit E, including,
without limitation, the insurance requirements relating to Tenant’s contractors
and the Construction Rules and Regulations.

ARTICLE 12
CERTAIN RIGHTS RESERVED BY LANDLORD

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person, or business; (b) causing an actual
or constructive eviction from the Premises; or (c) disturbing Tenant’s use,
possession, or beneficial and quiet enjoyment of the Premises:

          12.1. Name. To change the name or street address of the Building or
the Project.

          12.2. Signage. To install and maintain signs on the exterior of the
Building and the Project.

          12.3. Keys. To have passkeys to the Premises and all doors within the
Premises, excluding Tenant’s vaults and safes.

          12.4. Inspection and Entry. Landlord may enter the Premises on
reasonable prior notice to Tenant (except in the event of an emergency, in which
case no notice shall be required) (a) to inspect the Premises; (b) to show the
Premises to any prospective purchaser or Mortgagee of the Project, or to others
having an interest in the Project or Landlord; (c) during the existence of a
Default; (d) during the last six (6) months of the Term, to show the Premises to
prospective tenants; (e) to make inspections, repairs, alterations, additions,
or improvements to the Premises or the Building; and (f) to take all steps as
may be necessary or desirable for the safety, protection, maintenance, or
preservation of the Premises or the Building or Landlord’s interest therein, or
as may be necessary or desirable for the operation or improvement of the
Building or in order to comply with Laws.

          12.5. Renovations. Landlord may during the Term renovate, improve,
alter, or modify (collectively, the “Renovations”) the Building, the Premises,
or the Project, including without limitation Common Areas, roof, and structural
portions of the Building. Renovations may include, without limitation, modifying
the Common Areas and tenant spaces to comply with applicable Laws, including,
without limitation, regulations relating to the physically disabled, seismic
conditions, and building safety and security. In connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Building or Project, including, without limitation, portions of the Common
Areas, or perform work in the Building that may create noise, dust or leave
debris. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for inconvenience, annoyance or loss of the use of any part of the
Premises or of Tenant’s Property resulting from the Renovations.

          12.6. Common Areas. Landlord shall have the right to eliminate or
change the size, location and arrangement of the Common Areas; to enter into,
modify and terminate easements and other agreements pertaining to the use and
maintenance of the Common Areas; to close all or any portion of the Common Areas
as may be necessary to prevent a dedication thereof or the accrual of any rights
to any person or to the public therein; to close temporarily any or all portions
of the Common Areas; and to do and perform such other acts in and to the Common
Areas as Landlord shall determine to be advisable for the convenience and use
thereof by owners, occupants, tenants and invitees of the Building.

In the exercise of the foregoing rights, Landlord shall (except in an emergency)
take reasonable steps to minimize any interference with Tenant’s business.

ARTICLE 13
RULES AND REGULATIONS

Tenant shall comply with (and cause all Tenant Related Parties to comply with)
the Rules and Regulations. Landlord shall not be responsible for any violation
of the Rules and Regulations by other tenants or occupants of the Building or
Project. All Rules and Regulations, whether now existing or hereafter adopted by
Landlord, shall be non-discriminatory in nature.

ARTICLE 14
TRANSFERS

Except as provided in this Article, Tenant shall not, without the prior consent
of Landlord, make any Transfer.

          14.1. Notice. Tenant shall notify Landlord of any proposed Transfer (a
“Transfer Notice”). The date of the proposed Transfer must be not less than
forty-five (45) days or more than one hundred eighty (180) days after the date
of the Transfer Notice. The Transfer Notice shall include a) the proposed
effective date of the Transfer; b) a description of the portion of the Premises
to be transferred (the “Subject Space”); c) all of the terms of the proposed
Transfer and the consideration therefor, including, without limitation, a
calculation of the Transfer Premium (as

12

--------------------------------------------------------------------------------



defined below); d) the name and address of the Transferee; e) current financial
statements of the Transferee certified by an officer, partner or owner thereof;
f) any other information that will enable Landlord to determine the financial
responsibility, character, and reputation of the Transferee and the nature of
such Transferee’s business; and g) the proposed use of the Subject Space.
Landlord shall respond to any properly delivered Transfer Notice within thirty
(30) days.

          14.2. Fees. Whether or not Landlord shall grant consent, Tenant shall
pay Landlord concurrently with any request for consent, a $750 administrative
review and processing fee, as well as any reasonable legal fees incurred by
Landlord, within thirty (30) days after written request by Landlord.

          14.3. Consent. Landlord’s consent shall not be required for any
Permitted Transfer. Landlord shall not unreasonably withhold or delay its
consent to any other proposed Transfer. It shall be reasonable under this Lease
and under any applicable Law for Landlord to withhold consent to any proposed
Transfer where one or more of the following apply, without limitation as to
other reasonable grounds for withholding consent:

                    14.3.1. The Transferee is of a character or reputation or
engaged in a business that is not consistent with the quality of the Building.

                    14.3.2. The Transferee intends to use the Subject Space for
purposes that are not permitted under this Lease.

                    14.3.3. The Transferee is either a governmental agency or
instrumentality thereof.

                    14.3.4. The Transfer will result in more than a reasonable
and safe number of occupants within the Subject Space.

                    14.3.5. The Transferee is not a party of reasonable
financial worth or financial stability in light of the responsibilities involved
under the Lease on the date consent is requested, as determined by Landlord.

                    14.3.6. The Transfer would cause a violation of another
lease or any agreement to which Landlord is a party, or would give an occupant
of the Building a right to cancel its lease.

                    14.3.7. The Transfer would occur at a time when Landlord has
similarly-sized space available in the Building and the rent charged by Tenant
to such Transferee during the term of such Transfer, calculated using a present
value analysis, is less than ninety-five percent (95%) of the rent that would be
quoted by Landlord at the time of such Transfer for such similarly-sized space
for a comparable term, calculated using a present value analysis.

                    14.3.8. Either the Transferee or an Affiliate of the
Transferee (a) occupies space in the Building at the time of the request for
consent; (b) is negotiating with Landlord to lease space in the Building at such
time; or (c) has negotiated with Landlord during the twelve (12)-month period
immediately preceding the Transfer Notice.

          14.4. Completion of Transfer. If Landlord consents to any Transfer
(and does not exercise any recapture rights Landlord may have under this Lease),
Tenant may within six (6) months after Landlord’s consent, enter into the
approved Transfer, upon substantially the same terms and conditions as are set
forth in the Transfer Notice. If there are any material changes in the terms and
conditions from those specified in the Transfer Notice a) such that Landlord
would initially have been entitled to refuse its consent to such Transfer; or b)
that would cause the proposed Transfer to be more favorable to the Transferee
than the terms set forth in the Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article
(including, without limitation, exercise any of recapture rights Landlord may
have under this Lease).

          14.5. Transfer Premium. If Landlord consents to a Transfer, Tenant
shall pay to Landlord fifty percent (50%) of any Transfer Premium received by
Tenant. “Transfer Premium” shall mean a) all rent, additional rent or other
consideration payable by such Transferee in excess of the Rent payable by Tenant
under this Lease on a per rentable square foot basis; b) all key money and bonus
money paid by Transferee; and c) any payment in excess of fair market value for
services rendered by Tenant to Transferee. The “Transfer Premium” shall (i) be
reduced by all out-of-pocket expenses incurred by Tenant in connection with the
Transfer, such as customary brokerage commissions and reasonable attorneys’
fees; and (ii) shall not include any compensation for the fair market value of
Tenant’s Property nor reasonable compensation for the sale of Tenant’s business
that is not attributable to the value of Tenant’s leasehold interest hereunder.
Tenant shall pay the Transfer Premium to Landlord within five (5) days following
receipt by Tenant. Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium. Within one (1) year following the date of the Transfer, Landlord shall
have the right at all reasonable times to audit the books, records and papers of
Tenant relating to any Transfer as necessary to confirm the calculation of the
Transfer Premium. If the Transfer Premium shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, together with
interest thereon at the Interest Rate and Landlord’s costs of such audit.

          14.6. Recapture. Notwithstanding anything to the contrary contained in
this Article, Landlord shall have the option, by giving notice to Tenant within
twenty (20) days after receipt of any Transfer Notice, to recapture the Subject
Space. Such recapture notice shall cancel and terminate this Lease with respect
to the Subject Space as of the effective date of the proposed Transfer (or upon
the demise of the Subject Space separate from the Premises if the Subject Space
being recaptured is less than the entire Premises). In the event of a recapture
by Landlord, if this Lease shall be canceled with respect to less than the
entire Premises, the Rent reserved herein shall be prorated on

13

--------------------------------------------------------------------------------



the basis of the Rentable Area retained by Tenant in proportion to the Rentable
Area of the Premises, and this Lease as so amended shall continue thereafter in
full force and effect. Upon request of either party, the parties shall execute
written confirmation of the foregoing.

          14.7. Effect of Transfer. If Landlord consents to a Transfer, a) no
terms or conditions of this Lease shall be deemed to have been waived or
modified; b) such consent shall not be deemed consent to any further Transfer;
c) no Transfer shall be valid, and no Transferee shall take possession of the
Premises, until an executed counterpart of all documentation pertaining to the
Transfer has been delivered to Landlord; and d) no Transfer shall relieve Tenant
or any Guarantor from primary liability under this Lease. The acceptance of Rent
by Landlord from any party shall not be deemed to be a waiver of Landlord of any
provision hereof. In the event of Default by a Transferee in the performance of
any of the terms hereof, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against such Transferee. Landlord may
consent to subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease by Transferees without notifying Tenant, and without
obtaining its consent thereto, and any such actions shall not relieve Tenant of
liability under this Lease. Any Transfer for which Landlord’s consent is
required but not obtained pursuant hereto shall constitute a Default under this
Lease and shall be void and, if such Transfer results in the insolvency of
Tenant and/or Tenant is unable to pay its debts (including the Rent due
hereunder) as such debts become due, then the obligations of Tenant under this
Lease shall be personal liabilities of the owners of the ownership interests in
Tenant and Landlord shall have the right to look to such owners for the
performance of all of the Tenant obligations under this Lease as if such owners
had personally guaranteed this Lease.

          14.8. Tenant Remedy for Landlord Refusal to Consent. Notwithstanding
any provision of this Lease or any applicable Laws to the contrary, Landlord and
Tenant hereby expressly agree that if a court of competent jurisdiction
determines that Landlord unreasonably withheld consent to a proposed Transfer,
then Tenant’s sole and exclusive remedy for such breach by Landlord shall be
limited to termination of this Lease as of the date of such court determination.
Tenant hereby expressly waives the right to recover monetary damages of any kind
whatsoever and attorney’s fees incurred on account of any such breach.

ARTICLE 15
DESTRUCTION OR DAMAGE

          15.1. Landlord Termination Rights. If the Premises or the portion of
the Building or the Project necessary for Tenant’s occupancy is damaged by fire,
earthquake, terrorism, act of war, act of God, the elements or other casualty,
then Landlord may terminate this Lease upon notice given to Tenant within sixty
(60) days after the date of such casualty, effective as of the date of the
casualty if a) in Landlord’s opinion, repairs necessary for Tenant’s occupancy
cannot be completed within ninety (90) days; b) any other portion of the
Building or the Project is damaged to the extent that, in Landlord’s opinion,
repair thereof cannot be completed within ninety (90) days; c) the Premises or
the portion of the Building or the Project necessary for Tenant’s occupancy is
damaged during the final twelve (12) months of the Term, unless Tenant shall
exercise its next available renewal option (if any) within ten (10) days
following receipt of Landlord’s termination notice, or unless both parties agree
on an extension of this Lease within such ten (10) day period; d) the insurance
proceeds available to Landlord are not sufficient to complete repair or
restoration; e) Landlord’s lender does not elect to make insurance proceeds
available to Landlord for repair and restoration; or f) Tenant has vacated the
Premises or is in Default under this Lease.

          15.2. Repairs. If this Lease is not terminated as provided above, it
shall continue in full force and effect, and Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment, and subject
to all other terms of this Article, restore the base, shell, and core of the
Premises, the Common Areas and the portions of the Project serving the Premises.
Such restoration shall be to substantially the same condition of such items as
prior to the casualty, except for modifications a) required by Law; b) required
by the holder of a mortgage on the Building, or the lessor of a ground or
underlying lease with respect to the Property; or c) to the Common Areas
reasonably deemed desirable by Landlord, and which are consistent with the
character of the Project. No such modifications shall materially impair access
to the Premises and any Common Areas serving the Premises. Tenant shall be
responsible, at its sole cost and expense, for the repair, restoration, and
replacement of any leasehold improvements installed by Tenant (unless Landlord
has elected to insure the same, in which case such repair shall be Landlord’s
responsibility to the extent Landlord receives proceeds from such insurance for
such repair) and Tenant’s Property. Landlord shall not be liable for any loss of
business, inconvenience, or annoyance arising from any casualty or any repair or
restoration of any portion of the Premises, the Building, or the Project as a
result of any damage from any casualty. Following Landlord’s repair of the
Premises, Tenant shall repair and restore any improvements installed by Tenant
to substantially the same condition as prior to the casualty, except for
modifications required by Law. All work by Tenant shall be subject to the
conditions set forth in this Lease governing alterations and additions.

          15.3. Tenant’s Termination Rights. If Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and the repairs cannot be completed within three hundred sixty five (365) days
after being commenced (the “Repair Period”) as determined by an architect or
contractor designated by Landlord, Tenant may elect, no earlier than sixty (60)
days after the date of the casualty and not later than ninety (90) days after
the date of such casualty, to terminate this Lease by notice to Landlord,
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty(60) days after such notice. In
addition, in the event that the Premises or the Building is destroyed or damaged
to any substantial extent during the last twelve (12) months of the Term, then
Tenant shall have the option to terminate this Lease by giving notice to
Landlord within thirty (30) days after such casualty, in which event this Lease
shall cease and terminate as of the date of such notice. Tenant shall also have
the right to terminate this Lease if Landlord does not complete repairs within
the Repair Period by thirty (30) days’ notice to Landlord after the expiration
of the Repair Period;

14

--------------------------------------------------------------------------------



provided however, if Landlord completes repair within such thirty (30) day
period, such termination shall be nullified and this Lease shall continue in
full force and effect.

          15.4. Apportionment of Rent. Upon any termination of this Lease
pursuant to this Article, Tenant shall pay the Rent, properly apportioned up to
such date of termination, and both parties hereto shall thereafter be freed and
discharged of all further obligations hereunder, except as provided for in
provisions of this Lease that by their terms survive the expiration or earlier
termination of this Lease.

          15.5. Abatement. The Rent shall abate on an equitable basis to the
extent Tenant’s use of the Premises is impaired, commencing with the date of the
casualty and continuing until completion of the repairs required of Landlord;
provided that if the damage is due to the negligence or willful misconduct of
any Tenant Related Party, Rent shall only abate to the extent the same is
covered by rent loss insurance, if any, carried by Landlord.

          15.6. Express Agreement. This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises or the
Project by fire or other casualty; and any present or future Law that purports
to govern the rights of Landlord and Tenant in such circumstances in the absence
of express agreement is hereby waived by the parties and shall have no
application.

ARTICLE 16
EMINENT DOMAIN

          16.1. Entire Premises. If the whole of the Building or the Premises is
lawfully taken by condemnation or in any other manner for any public or
quasi-public purpose, this Lease shall terminate as of the earlier of the date
of the date title vests or the date possession is given, and Rent shall be
prorated to such date.

          16.2. Partial Condemnation. If less than the whole of the Building or
the Premises is so taken, this Lease shall be unaffected by such taking, except
that (a) Tenant shall have the right to terminate this Lease by notice to
Landlord given within ninety (90) days after the date of such taking if
twenty-five percent (25%) or more of the Premises is taken and the remaining
area of the Premises is not reasonably sufficient for Tenant to continue
operation of its business; and (b) Landlord shall have the right to terminate
this Lease by notice to Tenant given within ninety (90) days after the date of
such taking. If either Landlord or Tenant so elects to terminate this Lease,
this Lease shall terminate on the thirtieth (30th) day after either such notice.
Rent shall be prorated to the date of such termination. If this Lease continues
in force upon such partial taking, the Base Rent and Tenant’s Proportionate
Share shall be equitably adjusted according to the remaining Rentable Area of
the Premises and the Project.

          16.3. Proceeds of Award. In the event of any taking, partial or whole,
all of the proceeds of any award, judgment, or settlement payable by the
condemning authority shall be the exclusive property of Landlord, whether
awarded as compensation for the damages to Landlord’s or Tenant’s interest in
the Premises and whether or not awarded as compensation for diminution in value
of the leasehold or to the fee of the Premises, and Tenant hereby assigns to
Landlord all of its right, title, and interest in any award, judgment, or
settlement from the condemning authority. Tenant, however, shall have the right,
to the extent that Landlord’s award is not reduced or prejudiced, to claim from
the condemning authority (but not from Landlord) such compensation as may be
recoverable by Tenant in its own right for relocation expenses and damage to
Tenant’s Property.

          16.4. Repairs. In the event of a partial taking of the Premises that
does not result in a termination of this Lease, Landlord shall restore the
remaining portion of the Premises as nearly as practicable to its condition
prior to the condemnation or taking. Tenant shall be responsible at its sole
cost and expense for the repair, restoration, and replacement of Tenant’s
Property.

ARTICLE 17
INDEMNIFICATION, WAIVER, RELEASE AND LIMITATION OF LIABILITY

          17.1. Tenant’s Indemnity. EXCEPT FOR ANY INJURY OR DAMAGE TO PERSONS
OR PROPERTY ON THE PREMISES THAT IS PROXIMATELY CAUSED BY OR RESULTS PROXIMATELY
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD, NO LANDLORD RELATED
PARTIES SHALL BE LIABLE FOR, AND TENANT WILL AND DOES HEREBY INDEMNIFY, DEFEND
AND HOLD HARMLESS THE LANDLORD RELATED PARTIES AGAINST AND FROM ALL LIABILITIES,
OBLIGATIONS, SUITS, DAMAGES, PENALTIES, CLAIMS, COSTS, CHARGES AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER PROFESSIONAL
FEES (IF AND TO THE EXTENT PERMITTED BY LAW), THAT MAY BE IMPOSED UPON, INCURRED
BY, OR ASSERTED AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED PARTIES AND
ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR IN CONNECTION WITH TENANT’S USE,
OCCUPANCY OR MAINTENANCE OF THE PREMISES, THE BUILDING OR THE PROJECT,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING: A) ANY WORK OR THING DONE
IN, ON OR ABOUT THE PREMISES, THE BUILDING OR THE PROJECT OR ANY PART THEREOF BY
ANY TENANT RELATED PARTY; B) ANY INJURY OR DAMAGE TO ANY PERSON OR PROPERTY; C)
ANY FAILURE ON THE PART OF TENANT TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS, AGREEMENTS, TERMS OR CONDITIONS CONTAINED IN THIS LEASE; AND D) ANY
NEGLIGENT OR OTHERWISE TORTIOUS ACT OR OMISSION OF ANY TENANT RELATED PARTY. At
Landlord’s request, Tenant shall, at Tenant’s expense and by counsel selected by
Landlord, defend Landlord in any action or proceeding arising from any such
claim or liability and shall indemnify Landlord against all costs, reasonable
attorneys’ fees, expert witness fees, and any other expenses incurred in such
action or proceeding.

15

--------------------------------------------------------------------------------



          17.2. Assumption of Risk. TENANT HEREBY ASSUMES ALL RISK OF DAMAGE OR
INJURY TO ANY PERSON OR PROPERTY IN, ON, OR ABOUT THE PREMISES FROM ANY CAUSE
OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD. TENANT, TO
THE FULLEST EXTENT PERMITTED BY LAW AND AS A MATERIAL PART OF THE CONSIDERATION
TO LANDLORD FOR THIS LEASE, HEREBY WAIVES AND RELEASES ALL CLAIMS AGAINST ANY
LANDLORD RELATED PARTIES WITH RESPECT TO ALL MATTERS FOR WHICH LANDLORD HAS
DISCLAIMED LIABILITY PURSUANT TO THE PROVISIONS OF THIS LEASE. TENANT AGREES
THAT, UNLESS EXPRESSLY PROVIDED HEREIN, NO LANDLORD RELATED PARTIES WILL BE
LIABLE FOR ANY LOSS, INJURY, DEATH, OR DAMAGE TO PERSONS, PROPERTY, OR TENANT’S
BUSINESS RESULTING FROM ANY OF THE FOLLOWING, REGARDLESS OF WHETHER THE SAME IS
DUE TO THE ACTIVE OR PASSIVE NEGLIGENCE OF ANY LANDLORD RELATED PARTY: A) THEFT;
B) FORCE MAJEURE, ORDER OF GOVERNMENTAL BODY OR AUTHORITY, FIRE, EXPLOSION, OR
FALLING OBJECTS; C) ANY ACCIDENT OR OCCURRENCE IN THE PREMISES OR ANY OTHER
PORTION OF THE BUILDING OR THE PROJECT CAUSED BY THE PREMISES OR ANY OTHER
PORTION OF THE BUILDING OR THE PROJECT BECOMING OUT OF REPAIR OR BY THE
OBSTRUCTION, BREAKAGE OR DEFECT IN OR FAILURE OF EQUIPMENT, PIPES, SPRINKLERS,
WIRING, PLUMBING, HEATING, VENTILATION AND AIR-CONDITIONING OR LIGHTING FIXTURES
OF THE BUILDING OR THE PROJECT OR BY BROKEN GLASS OR BY THE BACKING UP OF
DRAINS, OR BY GAS, WATER, STEAM, ELECTRICITY OR OIL LEAKING, ESCAPING OR FLOWING
INTO OR OUT OF THE PREMISES; D) CONSTRUCTION, REPAIR OR ALTERATION OF ANY OTHER
PREMISES IN THE BUILDING OR THE PREMISES, UNLESS DUE TO SOLELY TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD; E) BUSINESS INTERRUPTION OR LOSS
OF USE OF THE PREMISES; F) ANY DIMINUTION OR SHUTTING OFF OF LIGHT, AIR OR VIEW
BY ANY STRUCTURE ERECTED ON THE LAND OR ANY LAND ADJACENT TO THE PROJECT, EVEN
IF LANDLORD IS THE ADJACENT LAND OWNER; G) MOLD OR INDOOR AIR QUALITY; H) ANY
ACTS OR OMISSIONS OF ANY OTHER TENANT, OCCUPANT OR VISITOR OF THE BUILDING OR
THE PROJECT; OR I) ANY CAUSE BEYOND LANDLORD’S CONTROL. IN NO EVENT SHALL
LANDLORD BE LIABLE FOR INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES, INCLUDING,
WITHOUT LIMITATION, ANY DAMAGES BASED ON LOST PROFITS. NONE OF THE FOREGOING
SHALL BE CONSIDERED A CONSTRUCTIVE EVICTION OF TENANT, NOR SHALL THE SAME
ENTITLE TENANT TO AN ABATEMENT OF RENT.

          17.3. Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage to any property of Landlord or Tenant, arising from any cause that (a)
would be insured against under the terms of any property insurance required to
be carried hereunder; or (b) is insured against under the terms of any property
insurance actually carried, regardless of whether the same is required
hereunder. The foregoing waiver shall apply regardless of the cause or origin of
such claim, including but not limited to the negligence of a party, or such
party’s agents, officers, employees or contractors. The foregoing waiver shall
not apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant. The foregoing waiver
shall also apply to any deductible, as if the same were a part of the insurance
recovery.

          17.4. Limitation of Landlord Liability. NEITHER LANDLORD NOR ANY
LANDLORD RELATED PARTY SHALL HAVE ANY PERSONAL LIABILITY WITH RESPECT TO ANY OF
THE PROVISIONS OF THE LEASE, OR THE PREMISES. IF LANDLORD IS IN BREACH OR
DEFAULT WITH RESPECT TO LANDLORD’S OBLIGATIONS UNDER THE LEASE, TENANT SHALL
LOOK SOLELY TO THE EQUITY INTEREST OF LANDLORD IN THE BUILDING FOR THE
SATISFACTION OF TENANT’S REMEDIES OR JUDGMENTS. NO OTHER REAL, PERSONAL, OR
MIXED PROPERTY OF ANY LANDLORD RELATED PARTIES, WHEREVER SITUATED, SHALL BE
SUBJECT TO LEVY TO SATISFY SUCH JUDGMENT. UPON ANY TRANSFER OF LANDLORD’S
INTEREST IN THIS LEASE OR IN THE PROJECT, THE TRANSFERRING LANDLORD SHALL HAVE
NO LIABILITY OR OBLIGATION FOR MATTERS ARISING UNDER THIS LEASE FROM AND AFTER
THE DATE OF SUCH TRANSFER.

ARTICLE 18
TENANT’S INSURANCE

          18.1. Required Coverage. Tenant shall maintain the following coverages
in the following amounts.

                    18.1.1. Commercial General Liability Insurance (or its
equivalent) covering the insured against claims of bodily injury and death,
personal injury and property damage arising out of Tenant’s operations, assumed
liabilities or use of the Premises, for limits of liability not less than Two
Million and No/100 Dollars ($2,000,000.00) combined single limit per occurrence
and Five Million and No/100 Dollars ($5,000,000.00) combined single limit annual
aggregate.

                    18.1.2. Property Insurance covering (a) Tenant’s Property,
(b) any improvements and alterations other than the Landlord Work, made by
Tenant or at Tenant’s request. Such insurance shall be written on a “Causes of
Loss – Special Form” basis (or its equivalent), for the full replacement cost
(as shall be approved by Landlord) without deduction for depreciation, and shall
include coverage for vandalism, malicious mischief and sprinkler leakage. The
proceeds of such insurance shall be used for the repair or replacement of the
property so insured. Upon termination of this Lease following a casualty as set
forth herein the proceeds under (a) shall be paid to Tenant and the proceeds
under (b) in excess of Tenant’s unamortized cost associated therewith shall be
paid to Landlord. Notwithstanding the foregoing, Landlord shall have the option
at any time, upon three (3) months’ notice to Tenant, to procure property
insurance covering leasehold improvements on all the premises throughout the
Building, and Tenant shall thereafter pay Tenant’s Proportionate Share of the
premium of such policy as an element of Project Operating Costs.

16

--------------------------------------------------------------------------------



                    18.1.3. Business Income and Extra Expense insurance (or its
equivalent) in such amounts as will reimburse Tenant for direct or indirect loss
of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to the Premises or to the
Building as a result of such perils, for a period of not less than twelve (12)
months.

                    18.1.4. Statutory worker’s compensation, together with
employers liability coverage at limits of:

$1,000,000 Each Accident
$1,000,000 Each Employee by Disease
$1,000,000 Policy Limit by Disease

          18.2. Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. All liability insurance shall a) name Landlord,
Landlord’s asset manager, Landlord’s property management agent, and at
Landlord’s request, any Mortgagee, each as an additional insured, as their
respective interests may appear; b) specifically cover the liability assumed by
Tenant under this Lease, including, but not limited to, Tenant’s indemnity
obligations under this Lease; c) be issued by an insurance company having a
rating of not less than A- IX in Best’s Insurance Guide or that is otherwise
acceptable to Landlord and licensed to do business in the State; d) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord shall be excess and non-contributing with any insurance requirement of
Tenant; e) provide that said insurance shall not be canceled, expire or coverage
reduced unless thirty (30) days’ prior notice shall have been given to Landlord;
and f) if Tenant has a tangible net worth of less than Ten Million and No/100
Dollars ($10,000,000.00), have a deductible not greater than Five Thousand and
No/100 Dollars ($5,000.00).

          18.3. Evidence of Insurance. Tenant shall deliver a copy of each
paid-up policy (authenticated by the insurer) or other evidence of insurance
reasonably satisfactory to Landlord, evidencing the existence and amount of each
insurance policy required hereunder on or before the Possession Date and at
least thirty (30) days before the expiration dates of the applicable policies.
Landlord may, at any time and from time to time, inspect or copy any insurance
policies that this Lease requires Tenant to maintain. Tenant shall furnish
Landlord with renewals or “binders” of each policy at least ten (10) days prior
to the expiration thereof. Tenant agrees that, if Tenant does not obtain and
maintain such insurance, Landlord may (but shall not be required to) after five
(5) days’ notice to Tenant during which time Tenant does not supply Landlord
evidence of the required insurance, procure said insurance on Tenant’s behalf
and charge Tenant the premiums therefor, payable upon demand. Tenant shall have
the right to provide the insurance required hereunder pursuant to blanket
policies obtained by Tenant, provided such blanket policies afford coverage as
required by this Lease.

          18.4. Additional Insurance Obligations. Landlord may require (a) that
Tenant obtain additional types of insurance, including but not limited to
earthquake, sprinkler leakage by earthquake, environmental and terrorism
insurance; to the extent such coverages are either (i) standard for similar
properties in the same geographic area as the Property and are available at
commercially reasonable rates, or (ii) are otherwise reasonably required by
Landlord; and (b) from time to time, but not more frequently than every three
(3) years during the Term, increases in the policy limits for all insurance to
be carried by Tenant as set forth herein, in order to reflect standard limits
for similar properties.

          18.5. Independent Obligations. Tenant acknowledges and agrees that
Tenant’s insurance obligations under this Lease are independent of Tenant’s
indemnity obligations, liabilities and duties under this Lease.

ARTICLE 19
DEFAULT

          19.1. Tenant’s Default. A “Default” shall mean the occurrence of any
one or more of the following events:

                    19.1.1. Tenant’s failure to pay any Rent within five (5)
days of when due.

                    19.1.2. If any representation or warranty made by Tenant or
any Guarantor to Landlord is false in any material respect when made.

                    19.1.3. Tenant fails to deliver any estoppel certificates or
subordination agreements within three (3) business days after Tenant’s receipt
of written notice that Tenant failed to deliver such items during the applicable
periods set forth in this Lease therefor.

                    19.1.4. The levy of a writ of attachment or execution on
this Lease or on any of Tenant’s property or that of any Guarantor.

                    19.1.5. Tenant’s or any Guarantor’s general assignment for
the benefit of creditors or arrangement, composition, extension, or adjustment
with its creditors.

                    19.1.6. Tenant or any Guarantor becomes insolvent or
bankrupt or admits in writing its inability to pay its debts as they mature.

                    19.1.7. Proceedings for the appointment of a trustee,
custodian or receiver of Tenant or any Guarantor or for all or a part of
Tenant’s or such Guarantor’s property are filed by or against Tenant or any

17

--------------------------------------------------------------------------------



Guarantor, and, if filed against Tenant or such Guarantor involuntarily, are not
dismissed within sixty (60) days of filing.

                    19.1.8. Proceedings in bankruptcy, or other proceedings for
relief under any law for the relief of debtors, are instituted by or against
Tenant or any Guarantor, and, if instituted against Tenant or such Guarantor
involuntarily, are not dismissed within sixty (60) days of filing.

                    19.1.9. Tenant makes an anticipatory breach of this Lease.
“Anticipatory breach” shall mean either (a) Tenant’s repudiation of this Lease
in writing; or (b) the combination of (i) Tenant’s desertion or vacation of the
Premises or removal of all or a substantial amount of Tenant’s inventory,
equipment, furniture and fixtures from the Premises; and (ii) Tenant’s failure
to pay any Rent under this Lease when due.

                    19.1.10. Tenant fails to perform any other covenant,
condition, or agreement contained in this Lease not covered by the preceding
subsections, where such failure continues for thirty (30) days after notice
thereof from Landlord to Tenant, or such additional period as is reasonably
necessary to effect cure, provided Tenant commences cure within such thirty (30)
day period and diligently pursues the same to completion within ninety (90) days
following Landlord’s notice.

                    19.1.11. Tenant shall repeatedly fail to pay Rent when due
or any other charges required to be paid, or shall repeatedly default in
keeping, observing or performing any other covenant, agreement, condition or
provision of this Lease, whether or not Tenant shall timely cure any such
payment or other default. For the purposes of this subsection, the occurrence of
similar defaults two (2) times during any twelve (12) month period shall
constitute a repeated default.

Any notice periods provided for under this Section shall run concurrently with
any statutory notice periods and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

          19.2. Landlord’s Default. Tenant shall promptly notify Landlord of the
need for any repairs or action with respect to other matters that are Landlord’s
obligation under this Lease. If Landlord fails to perform any covenant,
condition, or agreement contained in this Lease within thirty (30) days after
receipt of notice from Tenant, or if such default cannot reasonably be cured
within thirty (30) days, and if Landlord fails to commence to cure within such
thirty (30) day period or to diligently prosecute the same to completion, then,
subject to the other limitations set forth elsewhere in this Lease, Landlord
shall be liable to Tenant for any damages sustained by Tenant as a result of
Landlord’s breach; provided that in no event shall (a) Landlord be liable for
indirect, consequential or punitive damages, including, without limitation, any
damages based on lost profits; or (b) Tenant have the right to terminate this
Lease on account of a Landlord default. Tenant shall not have the right to
withhold, reduce or offset any amount against any payments of Rent or any other
charges due and payable under this Lease unless Tenant has obtained a final,
non-appealable judgment against Landlord for the amount due.

ARTICLE 20
LANDLORD REMEDIES AND DAMAGES

          20.1. Remedies. In the event of a Default, then in addition to any
other rights or remedies Landlord may have at law or in equity, Landlord shall
have the right, at Landlord’s option, without further notice or demand of any
kind, to do any or all of the following without prejudice to any other remedy
that Landlord may have:

                    20.1.1. Terminate this Lease and Tenant’s right to
possession of the Premises by giving notice to Tenant. Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may
re-enter the Premises and take possession thereof and expel or remove Tenant and
any other party who may be occupying the Premises, or any part thereof,
whereupon Tenant shall have no further claim to the Premises or under this
Lease.

                    20.1.2. Continue this Lease in full force and effect,
whether or not Tenant has vacated or abandoned the Premises, and sue upon and
collect any unpaid Rent or other charges, that have or thereafter become due and
payable.

                    20.1.3. Continue this Lease in effect, but terminate
Tenant’s right to possession of the Premises and re-enter the Premises and take
possession thereof, whereupon Tenant shall have no further claim to the Premises
without the same constituting an acceptance of surrender.

                    20.1.4. In the event of any re-entry or retaking of
possession by Landlord, Landlord shall have the right, but not the obligation,
(a) to expel or remove Tenant and any other party who may be occupying the
Premises, or any part thereof; and (b) to remove all or any part of Tenant’s or
any other occupant’s property on the Premises and to place such property in
storage at a public warehouse at the expense and risk of Tenant.

          Landlord may relet the Premises without thereby avoiding or
terminating this Lease (if the same has not been previously terminated), and
Tenant shall remain liable for any and all Rent and other charges and expenses
hereunder. For the purpose of reletting, Landlord is authorized to make such
repairs or alterations to the Premises as may be necessary in the sole
discretion of Landlord for the purpose of such reletting, and if a sufficient
sum is not realized from such reletting (after payment of all costs and expenses
of such repairs, alterations and the expense of such reletting (including,
without limitation, reasonable attorney and brokerage fees) and the collection
of rent accruing therefrom) each month to equal the Rent, then Tenant shall pay
such deficiency each month upon demand therefor. Actions to collect such amounts
may be brought from time to time, on one or more occasions, without the
necessity of Landlord’s waiting until the expiration of the Term.

18

--------------------------------------------------------------------------------



                    20.1.5. Without any further notice or demand, Landlord may
enter upon the Premises, if necessary, without being liable for prosecution or
claim for damages therefor, and do whatever Tenant is obligated to do under the
terms of the Lease Tenant agrees to reimburse Landlord on demand for any
reasonable expenses that Landlord may incur in effecting compliance with
Tenant’s obligations under the Lease. Tenant further agrees that Landlord shall
not be liable for any damages resulting to Tenant from such action, unless
caused by the gross negligence or willful misconduct of Landlord (but subject to
the other limitations on Landlord’s liability set forth in this Lease).
Notwithstanding anything herein to the contrary, Landlord will have no
obligation to cure any Default of Tenant.

                    20.1.6. Landlord shall at all times have the right, without
prior demand or notice except as required by Law, to seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Lease, or
restrain or enjoin a violation or breach of any provision hereof, without the
necessity of proving the inadequacy of any legal remedy or irreparable harm.

                    20.1.7. To the extent permitted by applicable Law, Landlord
shall have the right, without notice to Tenant, to change or re-key all locks to
entrances to the Premises, and Landlord shall have no obligation to give Tenant
notice thereof or to provide Tenant with a key to the Premises.

                    20.1.8. The rights given to Landlord in this Article are
cumulative and shall be in addition and supplemental to all other rights or
remedies that Landlord may have under this Lease and under applicable Laws or in
equity.

          20.2. Damages. Should Landlord elect to terminate this Lease or
Tenant’s right to possession under the provisions above, Landlord may recover
the following damages from Tenant:

                    20.2.1. Past Rent. The worth at the time of the award of any
unpaid Rent that had been earned at the time of termination; plus

                    20.2.2. Rent Prior to Award. The worth at the time of the
award of the unpaid Rent that would have been earned after termination, until
the time of award; plus

                    20.2.3. Rent After Award. The worth at the time of the award
of the amount by which the unpaid Rent for the balance of the term after the
time of award exceeds the amount of the rental loss that Tenant proves could
have been reasonably avoided, if any; plus

                    20.2.4. Proximately Caused Damages. Any other amount
necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or that in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, any costs or expenses (including, without limitation, reasonable
attorneys’ fees), incurred by Landlord in (a) retaking possession of the
Premises; (b) maintaining the Premises after Default; (c) preparing the Premises
or any portion thereof for reletting to a new tenant, including, without
limitation, any repairs or alterations, whether for the same or a different use;
(d) reletting the Premises, including but not limited to, advertising expenses,
brokers’ commissions and fees; and (e) any special concessions made to obtain a
new tenant.

                    20.2.5. Other Damages. At Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by Law.

As used in subsections 20.2.1 and 20.2.2, the phrase “worth at the time of the
award” shall be computed by adding interest on all such sums from the date when
originally due at the Interest Rate. As used in subsection 20.2.3, the phrase
“worth at the time of the award” shall be computed by discounting the sum in
question at the Federal Reserve rate promulgated by the Federal Reserve office
for the district in which the Project is located, plus one percent (1%).

          20.3. Rent after Termination. Tenant specifically acknowledges and
agrees that Landlord shall have the right to continue to collect Rent after any
termination (whether said termination occurs through eviction proceedings or as
a result of some other early termination pursuant to this Lease) for the
remainder of the Term, less any amounts collected by Landlord from the reletting
of the Premises, but in no event shall Tenant be entitled to receive any excess
of any such rents collected over the Rent.

          20.4. No Termination. A termination of this Lease by Landlord or the
recovery of possession of the Premises by Landlord or any voluntary or other
surrender of this Lease by Tenant or a mutual cancellation thereof, shall not
work a merger and shall at the option of Landlord, terminate all or any existing
franchises or concessions, licenses, permits, subleases, subtenancies or the
like between Tenant and any third party with respect to the Premises, or may, at
the option of Landlord, operate as an assignment to Landlord of Tenant’s
interest in same. Following a Default, Landlord shall have the right to require
any subtenants to pay all sums due under their subleases directly to Landlord.

          20.5. Waiver of Demand. All demands for Rent and all other demands,
notices and entries, whether provided for under common law or otherwise, that
are not expressly required by the terms hereof, are hereby waived by Tenant.
Notwithstanding the foregoing waiver of notices, Landlord may elect to serve
such notices (including statutory notices) and combine such notices with any
notices required under the provisions of this Lease.

          20.6. Waiver of Redemption. Tenant hereby waives, relinquishes and
releases for itself and for all those claiming under Tenant any right of
occupancy of the Premises following termination of this Lease, and any right to
redeem or reinstate this Lease by order or judgment of any court or by any legal
process or writ. Tenant

19

--------------------------------------------------------------------------------



acknowledges that the Premises are to be used for commercial purposes, and
Tenant hereby expressly waives the protections and rights set forth in O.C.G.A.
§ 44-7-52.

          20.7. Deficiency. If it is necessary for Landlord to bring suit in
order to collect any deficiency, Landlord shall have the right to allow such
deficiencies to accumulate and to bring an action on several or all of the
accrued deficiencies at one time. Any such suit shall not prejudice in any way
the right of Landlord to bring a similar action for any subsequent deficiency or
deficiencies.

          20.8. Counterclaim. Tenant hereby waives any right to plead any
counterclaim, offset or affirmative defense in any action or proceedings brought
by Landlord against Tenant for possession of the Premises or otherwise, for the
recovery of possession based upon the non-payment of Rent or any other Default.
The foregoing shall not, however, be construed as a waiver of Tenant’s right to
assert any claim in a separate action brought by Tenant against Landlord. In the
event Tenant must, because of applicable court rules or statutes, interpose any
counterclaim or other claim against Landlord in such proceedings, Landlord and
Tenant agree that, in addition to any other lawful remedy of Landlord, upon
motion of Landlord, such counterclaim or other claim asserted by Tenant shall be
severed from the proceedings instituted by Landlord (and, if necessary,
transferred to a court of different jurisdiction), and the proceedings
instituted by Landlord may proceed to final judgment separately and apart from
and without consolidation with or reference to the status of any such
counterclaim or any other claim asserted by Tenant.

          20.9. Mitigation of Damages. Both Landlord and Tenant shall each use
commercially reasonable efforts to mitigate any damages resulting from a default
of the other party under this Lease; provided that any failure by Landlord to
mitigate damages in accordance with the foregoing shall not give rise to any
liability of Landlord for breach of this Lease, but shall only serve to reduce
the recovery by Landlord by the amount of damages that Tenant proves could
reasonably have been avoided. Subject to the foregoing, Landlord’s obligation to
mitigate damages after a Default shall be satisfied in full if Landlord
undertakes to lease the Premises to another tenant (a “Substitute Tenant”) in
accordance with the following criteria:

                    20.9.1. Landlord shall have no obligation to solicit or
entertain negotiations with any Substitute Tenant until Landlord obtains full
and complete possession of the Premises including, without limitation, the final
and unappealable legal right to relet the Premises free of any claim of Tenant.

                    20.9.2. Landlord shall not be obligated to offer the
Premises to a Substitute Tenant when other premises in the Project suitable for
that tenant’s use are (or soon will be) available.

                    20.9.3. Landlord shall not be obligated to lease the
Premises to a Substitute Tenant for a rental amount less than the greater of (a)
the current fair market rental then prevailing for similar uses in comparable
buildings in the same market area as the Project, and (b) the rental rate
payable under this Lease, nor shall Landlord be obligated to enter into a new
lease under other terms and conditions that are unacceptable to Landlord under
Landlord’s then current leasing policies for comparable space in the Project.

                    20.9.4. Landlord shall not be obligated to enter into a
lease with any Substitute Tenant whose use would:

                              1. Violate any restriction, covenant, or
requirement contained in the lease of another tenant of the Project or any other
agreement to which Landlord is a party;

                              2. Be incompatible with the operation of the
Project as a first-class project.

                    20.9.5. Landlord shall not be obligated to enter into a
lease with any Substitute Tenant that does not have, in Landlord’s reasonable
opinion, sufficient financial resources or operating experience to operate the
Premises in a first-class manner.

                    20.9.6. Landlord shall not be required to expend any amount
of money to alter, remodel, or otherwise make the Premises suitable for use by a
Substitute Tenant unless:

                              1. Tenant pays any such sum to Landlord in advance
of Landlord’s execution of a lease with such Substitute Tenant (which payment
shall not be in lieu of any damages or other sums to which Landlord may be
entitled as a result of Tenant’s Default); or

                              2. Landlord determines that any such expenditure
is financially justified in connection with entering into any such lease.

          20.10. Upon compliance with the above criteria regarding the releasing
of the Premises after a Default, Landlord shall be deemed to have fully
satisfied Landlord’s obligation to mitigate damages under this Lease and under
any Law, and Tenant waives and releases, to the fullest extent legally
permissible, any right to assert in any action by Landlord to enforce the terms
of this Lease, any defense, counterclaim, or rights of setoff or recoupment
respecting the mitigation of damages by Landlord, unless and to the extent
Landlord maliciously or in bad faith fails to act in accordance with the
requirements of this Section. Until Landlord is able, through such efforts, to
relet the Premises, Tenant must pay to Landlord, on or before the first day of
each calendar month, the monthly Rent and any other charges provided in this
Lease. No such reletting shall be construed as an election on the part of
Landlord to terminate this Lease unless Landlord gives Tenant a notice of such
intention. Notwithstanding any such reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for such previous breach.

20

--------------------------------------------------------------------------------



ARTICLE 21
BANKRUPTCY

In the event a petition is filed by or against Tenant under the Bankruptcy Code,
Tenant, as debtor and debtor in possession, and any trustee who may be appointed
agree to adequately protect Landlord as follows:

          21.1. to pay monthly in advance on the first day of each month as
reasonable compensation for use and occupancy of the Premises an amount equal to
all Rent due pursuant to this Lease;

          21.2. to perform each and every obligation of Tenant under this Lease
until such time as this Lease is either rejected or assumed by order of a court
of competent jurisdiction;

          21.3. to determine within one hundred twenty (120) days after the
filing of such petition whether to assume or reject this Lease;

          21.4. to give Landlord at least thirty (30) days’ prior notice, unless
a shorter period is agreed to in writing by the parties, of any proceeding
relating to any assumption of this Lease;

          21.5. to give at least thirty (30) days’ prior notice of any vacation
or abandonment of the Premises, any such vacation or abandonment to be deemed a
rejection of this Lease; and

          21.6. to do all other things to benefit Landlord otherwise required
under the Bankruptcy Code.

This Lease shall be deemed rejected in the event of the failure to comply with
any of the above.

          21.7. In order to provide Landlord with the assurance contemplated by
the Bankruptcy Code, the following obligations must be fulfilled, in addition to
any other reasonable obligations that Landlord may require, before any
assumption of this Lease is effective: a) all monetary Defaults under this Lease
must be cured within ten (10) days after the date of assumption; b) all other
Defaults (other than those arising solely on account of the bankruptcy filing)
must be cured within fifteen (15) days after the date of assumption; c) all
actual monetary losses incurred by Landlord (including, but not limited to,
reasonable attorneys’ fees) must be paid to Landlord within ten (10) days after
the date of assumption; and d) Landlord must receive within ten (10) days after
the date of assumption a security deposit in the amount of six (6) months’ Base
Rent and an advance prepayment of three (3) months’ Base Rent.

          21.8. In the event this Lease is assumed in accordance with the
requirements of the Bankruptcy Code and this Lease, and is subsequently
assigned, then, in addition to any other reasonable obligations that Landlord
may require and in order to provide Landlord with the assurances contemplated by
the Bankruptcy Code, Landlord must be provided with (a) a financial statement of
the proposed assignee prepared in accordance with generally accepted accounting
principles consistently applied, though on a cash basis, which reveals a net
worth in an amount sufficient, in Landlord’s reasonable judgment, to assure the
future performance by the proposed assignee of Tenant’s obligations under this
Lease; or (b) a written guaranty by one or more guarantors with financial
ability sufficient to assure the future performance of Tenant’s obligations
under this Lease, such guaranty to be in form and content satisfactory to
Landlord and to cover the performance of all of Tenant’s obligations under the
Lease.

          21.9. Neither Tenant nor any trustee who may be appointed in the event
of the filing of a petition under the Bankruptcy Code shall conduct or permit
the conduct of any “fire,” “bankruptcy,” “going out of business” or auction sale
in or from the Premises.

ARTICLE 22
LIEN FOR RENT

In consideration of the mutual benefits arising under this Lease, Tenant hereby
grants to Landlord a lien and security interest on all property of Tenant now or
hereafter placed in or upon the Premises, and such property shall be and remain
subject to such lien and security interest of Landlord for payment of all Rent.
The provisions of this Article relating to such lien and security interest shall
constitute a security agreement under the Uniform Commercial Code in force in
the State (the “UCC”) so that Landlord shall have and may enforce a security
interest on all property of Tenant now or hereafter placed in or on the
Premises, including, but not limited to, all fixtures, machinery, equipment,
furnishings and other articles of personal property now or hereafter placed in
or upon the Premises by Tenant. Landlord, as secured party, shall be entitled to
all of the rights and remedies afforded a secured party under the UCC in
addition to and cumulative of Landlord’s liens and rights provided by law or by
the other terms and provisions of this Lease, and Landlord shall have the right
to file a Financing Statement reflecting such lien.

ARTICLE 23
HOLDING OVER

If after expiration of the Term, Tenant remains in possession of the Premises,
Landlord may, at its option, serve notice upon Tenant that such hold over
constitutes either: (a) a month-to-month tenancy upon all the provisions of this
Lease (except as to Term and Base Rent); or (b) a tenancy at sufferance. If
Landlord does not give said notice, Tenant’s hold over shall create a tenancy at
sufferance, subjecting Tenant to all the covenants and obligations of this
Lease. In either event, the monthly installments of Base Rent shall be increased
to one hundred twenty-five percent (125%) of the monthly installments of Base
Rent in effect at the expiration of the Term. If a month-to-month tenancy is
created, either party may terminate such tenancy by giving the other party at
least thirty (30) days advance notice of the date of termination. In the case of
a month-to-month tenancy or tenancy at sufferance, if

21

--------------------------------------------------------------------------------



Tenant shall hold over without the consent of Landlord after Landlord has given
Tenant thirty (30) days prior written notice of termination, then Tenant shall
also protect, defend, indemnify and hold Landlord harmless from all claims,
losses, costs and expenses resulting from retention of possession by Tenant,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost rents
or profits to Landlord resulting therefrom. The provisions of this Article shall
not constitute a waiver by Landlord of any right of re-entry as otherwise
available to Landlord, nor shall receipt of any rent or any other act appearing
to affirm the tenancy operate as a waiver of the right to terminate this Lease
for a breach by Tenant hereof.

ARTICLE 24
SURRENDER OF PREMISES

          24.1. Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably surrender the Premises to Landlord broom-clean and in the same
condition as on the date Tenant took possession, except for (a) reasonable wear
and tear; (b) loss by fire or other casualty; and (c) loss by condemnation. All
fixtures, improvements, and appurtenances attached to or built into the Premises
at the commencement of or during the Term, whether or not by or at the expense
of Tenant, other than Tenant’s Property, shall be and remain a part of the
Premises, shall be the property of Landlord, and shall not be removed by Tenant,
except as directed by Landlord. Tenant shall not be required to remove any
leasehold improvements unless (i) such removal is necessary to ensure that the
Premises and Building comply with applicable code at the time of surrender,
including but not limited to removal of wires located in risers and plenums
without raceways or conduits; (ii) they were made without the consent of
Landlord; or (iii) Landlord notified Tenant that removal would be required at
the time Landlord approved Tenant’s plans therefor. Tenant’s Property shall be
and shall remain the property of Tenant and may be removed by Tenant at any time
during the Term; provided that, if any of Tenant’s Property is removed, Tenant
shall promptly repair any damage to the Premises or to the Building resulting
from such removal. Internal floor coating/concrete hardener shall be left in
sealed condition, including, without limitation, any areas that may be damaged
by removal of Tenant’s fixtures. All interior walls should be left in good
condition, and any holes from removal of Tenant’s fixtures must be patched.

          24.2. If Tenant abandons or surrenders the Premises or is dispossessed
by process of law or otherwise, any of Tenant’s Property left on the Premises
shall be deemed abandoned, and, at Landlord’s option, title shall pass to
Landlord under this Lease as by a bill of sale. If Landlord elects to remove all
or any part of such Tenant’s Property, the reasonable cost of removal, storage
and disposal of Tenant’s Property, including, without limitation, repairing any
damage to the Premises or Building caused by such removal, shall be paid by
Tenant. On the Expiration Date, Tenant shall surrender all keys, parking cards
and other means of entry to the Premises, the Building and the Project, and
shall inform Landlord of the combinations and access codes for any locks and
safes located in the Premises. It is specifically agreed that any and all
telephonic, coaxial, ethernet, or other computer, word processing, facsimile, or
electronic wiring (“Telecom Wiring”) and any other components of Tenant’s
Telecommunications System may be removed at Tenant’s cost at the expiration of
the Term.

ARTICLE 25
BROKERAGE FEES

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except as set forth on
the Lease Summary. Tenant shall indemnify, defend and hold Landlord harmless
from any cost, expense, or liability, (including, without limitation, costs of
suits and reasonable attorneys’ fees) for any compensation, commission, or fees
claimed by any other real estate broker or agent in connection with this Lease
(including but not limited to any expansions of the Premises and renewals) or
its negotiation.

ARTICLE 26
NOTICES

Any notice, demand, request, consent, covenant, approval or other communication
to be given by one party to the other must be in writing and (except for
statements and invoices to be given in the ordinary course hereunder, which may
be sent by regular U.S. Mail) (a) delivered personally; (b) mailed by certified
United States mail, postage prepaid, return receipt requested (except for
statements and invoices to be given in the ordinary course hereunder, which may
be sent by regular U.S. Mail); (c) sent by nationally recognized overnight
courier; or (d) sent by telecopy and confirmed by one of the other methods set
forth herein. The effective date of notice shall be (i) for any notice delivered
in person, the date of delivery; (ii) for any notice by U.S. mail, three (3)
days after the date of certification thereof; (iii) for any notice by overnight
courier, the next Business Day after deposit with the courier; and (iv) for any
notice by telecopy, the date of confirmation of receipt, if before 5:00 p.m. at
the location delivered, or the next day if after 5:00 p.m. All notices shall be
delivered or addressed to the parties at their respective addresses set forth on
the Lease Summary. Either party may change the address at which it desires to
receive notice upon giving notice of such request to the other party in the
manner provided herein. Landlord and Tenant, and their respective counsel,
hereby agree that notice may be given hereunder by the parties’ respective
counsel, and that if any communication is to be given hereunder by Landlord’s or
Tenant’s counsel, such counsel may communicate directly with all principals, as
required to comply with the foregoing provisions.

22

--------------------------------------------------------------------------------



ARTICLE 27
INTENTIONALLY OMITTED

ARTICLE 28
SIGNAGE

          28.1. Tenant shall have the right to install a Building sign with
Tenant’s name and suite number at the main entrance to the Premises, at Tenant’s
expense and subject to Landlord’s approval.

          Additionally, subject to this Article 28, Tenant shall be entitled to
install, at its sole cost and expense, one (1) sign on the exterior of the
Building identifying the name of Tenant, which may include Tenant’s logo
(“Exterior Signage”). The graphics, materials, size, color, design, lettering,
lighting (if any), specifications and exact location of the Exterior Signage
(collectively, the “Exterior Signage Specifications”) shall be subject to the
prior written approval of Landlord. In addition, the Exterior Signage and all
Exterior Signage Specifications therefor shall be subject to Tenant’s receipt of
all required governmental permits and approvals, shall be subject to all
applicable Laws and all covenants, conditions and restrictions affecting the
Building. Tenant hereby acknowledges that, notwithstanding Landlord’s approval
of the Exterior Signage and/or the Exterior Signage Specifications therefor,
Landlord has made no representations or warranty to Tenant with respect to the
probability of obtaining such approvals and permits. In the event Tenant does
not receive the necessary permits and approvals for the Exterior Signage,
Tenant’s and Landlord’s rights and obligations under the remaining provisions of
this Lease shall not be affected. The cost of installation of the Exterior
Signage, as well as all costs of design and construction of such Exterior
Signage and all other costs associated with such Exterior Signage, including,
without limitation, permits, maintenance and repair, shall be the sole
responsibility of Tenant. The rights to the Exterior Signage shall be personal
to the Named Tenant (and any Permitted Transferee) and may not be otherwise
transferred. Should the Exterior Signage require maintenance or repairs as
determined in Landlord’s reasonable judgment, Landlord shall have the right to
provide written notice thereof to Tenant and Tenant shall cause such repairs
and/or maintenance to be performed within thirty (30) days after receipt of such
notice from Landlord at Tenant’s sole cost and expense. Should Tenant fail to
perform such maintenance and repairs within the period described in the
immediately preceding sentence, Landlord shall have the right to cause such work
to be performed and to charge Tenant for the cost of such work.

          28.2. No other signage shall be permitted without the prior consent of
Landlord. If Landlord grants such consent, the signage will be at Tenant’s
expense. Tenant shall not affix, paint, erect, or inscribe any sign, projection,
awning, signal, or advertisement of any kind to any part of the Premises, the
Building or the Project, including, without limitation, the inside or outside of
windows or doors, without the consent of Landlord. Landlord shall have the right
to remove any signs or other matter installed without Landlord’s permission
without being liable to Tenant by reason of such removal and to charge the
reasonable cost of removal to Tenant, payable within ten (10) days of written
demand by Landlord.

          28.3. Any damage to any portion of the Project upon installation,
maintenance, or removal of any Tenant signage (including the Exterior Signage)
shall be Tenant’s sole responsibility. Upon removal of the Exterior Signage, the
area affected thereby shall be repaired and restored pursuant to Landlord’s
specifications to a condition acceptable to Landlord, at Tenant’s sole expense.
Upon the expiration or earlier termination of this Lease, Tenant will remove all
of its signage (including the Exterior Signage). Upon removal of its signage,
Tenant shall repair and restore all areas affected by such signage pursuant to
Landlord’s specifications to a condition acceptable to Landlord. More
specifically, with respect to the Exterior Signage (at such time as such
Exterior Signage is removed), Tenant shall repair and/or replace, in a manner
satisfactory to Landlord, the portion of the Building (and the building
materials) affected by the Exterior Signage and its removal, so that such areas
and materials are restored to a condition consistent with the remainder of the
exterior of the Building. Depending on the design of any sign installed by or
for Tenant (including the Exterior Signage), Landlord may require a deposit in
the amount determined by Landlord to be the cost of the removal of such sign and
repair and restoration of the façade or other portion of the Building exterior.

ARTICLE 29
LENDER PROVISIONS

          29.1. Subordination. This Lease is subject and subordinate to all
present and future ground or underlying leases of the Property and to the lien
of any mortgages, deeds to secure debt or trust deeds, now or hereafter in force
against the Property or the Building, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof (collectively,
“Mortgages”), and to all advances made or hereafter to be made upon the security
of such Mortgages. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any mortgage, deed to secure debt or trust deed,
or if any ground or underlying lease is terminated, to attorn, without any
deductions or set-offs whatsoever, to the purchaser upon any such foreclosure
sale, or to the lessor of such ground or underlying lease, as the case may be
(the “Purchaser”), if so requested to do so by the Purchaser, and to recognize
the Purchaser as the lessor under this Lease. In no event shall Tenant have a
right of offset against amounts due any Purchaser on account of any defaults by
Landlord under this Lease that pre-date the time the Purchaser becomes the
lessor hereunder, nor shall any Purchaser be liable for any such defaults by
Landlord. Tenant shall, within ten (10) Business Days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any Mortgages. Tenant waives the provisions of any current or future statute,
rule or law that may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of Tenant
hereunder in the event of any foreclosure proceeding or sale. Notwithstanding
the provisions hereof, should any Mortgagee require that this Lease be prior
rather than subordinate to its Mortgage, or require that Tenant attorn to any
Purchaser, then in such event, this Lease shall become prior and superior to
such Mortgage, or

23

--------------------------------------------------------------------------------



Tenant shall so attorn, upon notice to that effect to Tenant from such
Mortgagee. The aforesaid superiority of this Lease to any Mortgage shall be
self-operative upon the giving of such notice and no further documentation other
than such notice shall be required to effectuate such superiority or attornment.
In the event Landlord or such Mortgagee desires confirmation of such superiority
or attornment, Tenant shall, promptly upon request therefor by Landlord or such
Mortgagee, and without charge therefor, execute a document acknowledging such
priority or attornment obligation to the Mortgagee as Landlord in the event of
foreclosure or deed in lieu thereof or termination of a ground lease. Within
thirty (30) days after the full execution and delivery of this Lease, Landlord
shall use commercially reasonably efforts to obtain a commercially reasonable
subordination, nondisturbance and attornment agreement (“SNDA”) from the current
lender of the Building. Tenant shall be responsible for all review, processing
and any other fees charged by Landlord’s lender in connection with the SNDA.

          29.2. Estoppel Certificates. Within ten (10) days after written
request from Landlord, Tenant shall execute and deliver to Landlord, or
Landlord’s designee, a written statement certifying (a) that this Lease is
unmodified and in full force and effect or is in full force and effect as
modified and stating the modifications; (b) the amount of Base Rent and the date
to which Base Rent and Additional Rent have been paid in advance; (c) the amount
of any security deposit with Landlord; (d) that Landlord is not in default
hereunder or, if Landlord is claimed to be in default, stating the nature of any
claimed default; and (e) such other matters as may be requested. Landlord and
any purchaser, assignee, or Mortgagee may rely upon any such statement. Tenant’s
failure to execute and deliver such statement within the time required shall be
conclusive against Tenant (1) that this Lease is in full force and effect and
has not been modified except as represented by Landlord; (2) that there are no
uncured defaults in Landlord’s performance and that Tenant has no right of
offset, counterclaim, or deduction against Rent; (3) not more than one (1)
month’s Rent has been paid in advance; and (4) as to the truth and accuracy of
any other matters set forth in the statement as submitted to Tenant.

          29.3. Notice and Cure Rights. Tenant agrees to notify any Mortgagee
whose address has been furnished to Tenant, of any notice of default served by
Tenant on Landlord. If Landlord fails to cure such default within the time
provided for in this Lease, such Mortgagee shall have an additional thirty (30)
days to cure such default; provided that, if such default cannot reasonably be
cured within that thirty (30) day period, then such Mortgagee shall have such
additional time to cure the default as is reasonably necessary under the
circumstances.

          29.4. Changes Requested by Mortgagee. Tenant shall not unreasonably
withhold its consent to changes or amendments to this Lease requested by a
Mortgagee, so long as such changes do not alter the basic business terms of this
Lease or otherwise materially diminish any rights or materially increase any
obligations of Tenant.

          29.5. Mortgagee Approval. Notwithstanding anything to the contrary
contained in this Lease, to the extent the consent of any Mortgagee is required
under the applicable Mortgage in order for Landlord to enter into this Lease,
Landlord may terminate this Lease by written notice to Tenant if such consent is
not obtained (in which event this Lease shall be of no force or effect).

ARTICLE 30
MISCELLANEOUS

          30.1. Parking. Tenant shall be permitted to park automobiles as set
forth in Exhibit H. In addition to the provisions of Exhibit H, Tenant shall
comply with all parking rules and regulations established by Landlord for the
Building, as the same may be revised from time to time.

          30.2. Quiet Enjoyment. Tenant, upon paying the Rent and performing all
of its obligations under this Lease, shall peaceably and quietly enjoy the
Premises, subject to the terms of this Lease and to any mortgage, deed of trust,
lease, or other agreement to which this Lease may be subordinated.

          30.3. No Air Rights. This Lease does not grant Tenant any rights to
any view or to light or air over any property, whether belonging to Landlord or
any other person. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

          30.4. Force Majeure. Any prevention, delay, or stoppage of work to be
performed by Landlord or Tenant that is due to Force Majeure shall excuse
performance of the work by that party for a period equal to the duration of that
prevention, delay, or stoppage. Nothing in this Section shall excuse or delay
Tenant’s obligation to pay Rent or other charges under this Lease.

          30.5. Accord and Satisfaction; Allocation of Payment. No payment by
Tenant or receipt by Landlord of a lesser amount than the Rent provided for in
this Lease shall be deemed to be other than on account of the earliest due Rent;
nor shall any endorsement or statement on any check or letter accompanying any
check or payment as Rent be deemed an accord and satisfaction. Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of the Rent or pursue any other remedy provided for in this Lease.
In connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.

          30.6. Attorneys’ and Other Fees. Should either party institute any
action or proceeding to enforce or interpret this Lease or any provision hereof,
for damages by reason of any alleged breach of this Lease or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be awarded from the other party all costs and
expenses, including, without limitation, attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. Landlord

24

--------------------------------------------------------------------------------



and Tenant hereby acknowledge and agree that the phrases “attorneys fees” and/or
“reasonable attorneys fees”, and any similar terms or phrases used in this Lease
shall mean and refer to fifteen percent (15%) of any unpaid indebtedness, in
accordance with O.C.G.A. § 13-1-11. The term “action or proceeding” shall mean
and include actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

          30.7. Construction. Headings at the beginning of each Article, Section
and subsection are solely for the convenience of the parties only and in no way
define, limit, or enlarge the scope or meaning of this Lease. Except as
otherwise provided in this Lease, all exhibits referred to herein are attached
hereto and are incorporated herein by this reference. This Lease shall not be
construed as if either Landlord or Tenant had prepared it, but rather as if both
Landlord and Tenant had prepared it.

          30.8. Confidentiality. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants or as required by Law. In addition to any
other remedies to which Landlord may be entitled if Tenant breaches the
foregoing covenant, Landlord shall have the right to increase the Rent to then
current market rent for the Building.

          30.9. Governing Law. This Lease shall be governed by, interpreted
under, and construed and enforced in accordance with the Laws of the State
applicable to agreements made and to be performed wholly within the State.

          30.10. Consent. Unless otherwise expressly set forth herein, all
consents and decisions required or permitted of Landlord hereunder shall be
granted, withheld and made in Landlord’s sole discretion. All consents and
approvals required from Landlord hereunder shall be subject to the requirement
that Landlord be reimbursed within fifteen (15) days of Landlord’s written
demand for attorneys’ and consultants’ fees and costs incurred in connection
therewith. Tenant shall have no claim and hereby waives the right to any claim
against Landlord for money damages by reason of any refusal, withholding, or
delaying by Landlord of any consent, approval, statement, or satisfaction that
Landlord has agreed shall be subject to a standard of reasonableness. In such
event, Tenant’s only remedy therefor shall be an action for specific
performance, injunction, or declaratory judgment to enforce any right to such
consent, approval, statement, or satisfaction.

          30.11. Authority. Tenant shall, at Landlord’s request, deliver a
certified copy of a resolution of its board of directors, if Tenant is a
corporation, or other satisfactory documentation, if Tenant is another type of
entity, authorizing execution of this Lease.

          30.12. Duplicate Originals; Counterparts; Fax/Email/Electronic
Signatures. This Lease may be executed in any number of duplicate originals, all
of which shall be of equal legal force and effect. Additionally, this Lease may
be executed in counterparts, but shall become effective only after each party
has executed a counterpart hereof; all said counterparts, when taken together,
shall constitute the entire single agreement between the parties. This Lease may
be executed by a party’s signature transmitted by facsimile (“fax”) or email or
by a party’s electronic signature, and copies of this Lease executed and
delivered by means of faxed or emailed copies of signatures or originals of this
Lease executed by electronic signature shall have the same force and effect as
copies hereof executed and delivered with original wet signatures. All parties
hereto may rely upon faxed, emailed or electronic signatures as if such
signatures were original wet signatures. Any party executing and delivering this
Lease by fax or email shall promptly thereafter deliver a counterpart signature
page of this Lease containing said party’s original signature. All parties
hereto agree that a faxed or emailed signature page or an electronic signature
may be introduced into evidence in any proceeding arising out of or related to
this Lease as if it were an original wet signature page.

          30.13. Offer. The submission and negotiation of this Lease shall not
be deemed an offer to enter the same by Landlord but the solicitation of such an
offer by Tenant. Tenant agrees that its execution of this Lease constitutes a
firm offer to enter the same which may not be withdrawn for a period of thirty
(30) days after delivery to Landlord (or such other period as may be expressly
provided in any other agreement signed by the parties). During such period and
in reliance on the foregoing, Landlord may, at Landlord’s option, proceed with
any plans, specifications, alterations, or improvements, and permit Tenant to
enter the Premises; but such acts shall not be deemed an acceptance of Tenant’s
offer to enter this Lease, and such acceptance shall be evidenced only by
Landlord’s signing and delivering this Lease to Tenant.

          30.14. Further Assurances. Landlord and Tenant each agree to execute
any and all other documents and to take any further actions reasonably necessary
to consummate the transactions contemplated hereby.

          30.15. Financial Statements. In order to induce Landlord to enter into
this Lease, Tenant agrees that it shall promptly furnish Landlord, from time to
time, upon Landlord’s written request (which request shall not be made more than
one (1) time per calendar year), with financial statements reflecting Tenant’s
current financial condition. Tenant represents and warrants that all financial
statements, records, and information furnished by Tenant to Landlord in
connection with this Lease are true, correct, and complete in all material
respects.

          30.16. Recording. Tenant shall not record this Lease without the prior
consent of Landlord.

          30.17. Right to Lease. Landlord reserves the absolute right to create
such other tenancies in the Building as Landlord shall determine to best promote
the interests of the Building and the Project. Tenant does not rely on the fact,
nor does Landlord represent, that any specific tenant or type or number of
tenants shall, during the Term, occupy any space in the Building or the Project.

25

--------------------------------------------------------------------------------



          30.18. Severability. In the event any portion of this Lease shall be
declared by any court of competent jurisdiction to be invalid, illegal or
unenforceable, such portion shall be deemed severed from this Lease, and the
remaining parts hereof shall remain in full force and effect, as fully as though
such invalid, illegal or unenforceable portion had never been part of this
Lease.

          30.19. Survival. All indemnity and other unsatisfied obligations set
forth in this Lease shall survive the termination or expiration hereof.

          30.20. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE, OR THE
TRANSACTIONS OR MATTERS RELATED HERETO OR CONTEMPLATED HEREBY.

          30.21. Successors and Assigns. Subject to the terms and conditions of
Article 14 of this Lease, this Lease shall apply to and bind the heirs, personal
representatives, and permitted successors and assigns of the parties.

          30.22. Integration of Other Agreements; Amendments. This Lease sets
forth the entire agreement and understanding of the parties with respect to the
matters set forth herein and supersedes all previous written or oral
understandings, agreements, contracts, correspondence and documentation with
respect thereto. Any oral representations or modifications concerning this Lease
shall be of no force or effect. No provisions of this Lease may be amended or
added to except by an agreement in writing signed by the parties or their
respective successors in interest.

          30.23. TIME OF THE ESSENCE. TIME IS OF THE ESSENCE OF THIS LEASE AND
EACH AND EVERY TERM AND PROVISION HEREOF.

          30.24. Waiver. The waiver by a party of any breach of any term,
covenant, or condition of this Lease shall not be deemed a waiver of such term,
covenant, or condition or of any subsequent breach of the same or any other
term, covenant, or condition. No delay or omission in the exercise of any right
or remedy of a party shall impair such right or remedy or be construed as a
waiver of any default of the other party. Consent to or approval of any act by a
party requiring consent or approval of the other party shall not be deemed to
waive or render unnecessary such consent to or approval of any subsequent act.
Any waiver must be in writing and shall not be a waiver of any other matter
concerning the same or any other provision of this Lease.

          30.25. No Surrender. No act or conduct of Landlord, including, without
limitation, the acceptance of keys to the Premises, shall constitute an
acceptance of the surrender of the Premises by Tenant before the expiration of
the Term. Only a written notice from Landlord to Tenant shall constitute
acceptance of the surrender of the Premises and accomplish a termination of the
Lease.

          30.26. Number and Gender. As used in this Lease, the neuter includes
masculine and feminine, the singular includes the plural and the use of the word
“including” shall mean “including without limitation.”

          30.27. Days. The term “days,” as used herein, shall mean actual days
occurring, including Saturdays, Sundays and Holidays.

          30.28. Joint and Several Liability. If Tenant consists of two (2) or
more parties, each of such parties shall be liable for Tenant’s obligations
under this Lease, and all documents executed in connection herewith, and the
liability of such parties shall be joint and several.

          30.29. No Third Party Beneficiaries. Except as otherwise provided
herein, no person or entity shall be deemed to be a third party beneficiary
hereof, including but not limited to any brokers, and nothing in this Lease,
(either expressed or implied) is intended to confer upon any person or entity,
other than Landlord and Tenant (and their respective nominees, successors and
assigns), any rights, remedies, obligations or liabilities under or by reason of
this Lease.

          30.30. No Other Inducements. It is expressly warranted by each of the
undersigned parties that no promise or inducement has been offered except as
herein set forth and that this Lease is executed without reliance upon any
statement or representation of any person or party or its representatives
concerning the nature and extent of damages, costs and/or legal liability
therefor.

          30.31. Rule Against Perpetuities. Notwithstanding any provision hereof
to the contrary, in the event that the Commencement Date has not occurred within
five (5) years of the date of the execution of this Lease by all parties hereto,
then this Lease shall automatically terminate and be without further force and
effect. The parties acknowledge that the terms of the foregoing sentence are
included herein for the purposes of ensuring that this Lease comply with the
common law Rule Against Perpetuities, and in no way is said five (5) year period
intended as an estimate of the expected timing of the Commencement Date.

          30.32. Independent Covenants. This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent. Tenant hereby expressly waives the benefit of any Laws to the
contrary and agrees that if Landlord fails to perform any of its obligations set
forth herein, Tenant shall not be entitled to make any repairs or perform any
acts hereunder at Landlord’s expense or to any setoff of Rent.

          30.33. Arbitration. If this Lease contains options where rental rates
are expressly subject to arbitration, and the parties do not agree upon the
rental rate within the stipulated time, no later than five (5) Business Days

26

--------------------------------------------------------------------------------



following the expiration of the stipulated time, each party shall submit to the
other party its final determination of such rental rate and if the rental rates
differ by less than five percent (5%), the rental rate shall be the average of
the two rates. If the rental rates differ by five percent (5%) or more, each
party shall select an arbitrator having not less than ten (10) years’ actual
experience in the commercial real estate brokerage business, and the arbitrators
so selected shall immediately meet for the purpose of hearing and deciding the
dispute and fixing the relevant rate of rent which shall in any event be one of
the two final determinations submitted by the parties. If the two arbitrators
selected agree on the rental rate, their decision shall be binding on both
parties. If the two arbitrators selected cannot agree on the rental rate within
ten (10) Business Days after appointment (the “Initial Review Period”), then no
later than five (5) Business Days following the expiration of the Initial Review
Period, the two arbitrators shall select an independent third arbitrator with
qualifications similar to their own. Within ten (10) Business Days following
appointment, the third arbitrator shall select one of the two rental rates
promulgated by the parties as the rental rate for this Lease. If the arbitrators
cannot agree on the third arbitrator, they shall petition the presiding judge of
the local State court having jurisdiction to appoint such arbitrator to act as
an umpire between the arbitrators selected by Landlord and Tenant. The decision
of the third arbitrator or presiding judge, as the case may be, shall be binding
on both parties. Landlord and Tenant shall each be responsible to pay their
respective arbitrators and will share equally the cost of the third arbitrator.

          30.34. No Discrimination. Tenant covenants by and for itself, its
heirs, executors, administrators and assigns, and all persons claiming under or
through Tenant, and this Lease is made and accepted upon and subject to the
condition that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.

          30.35. OFAC Compliance.

                    30.35.1. As used herein “Blocked Party” shall mean any party
or nation that (a) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the U.S. Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg.
49079 (Sept. 25, 2001) or other similar requirements contained in the rules and
regulations of OFAC (the “Order”) or in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”) or on
any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Orders (such lists are collectively referred to as the “Lists”); or (b) has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

                    30.35.2. As a material inducement for Landlord entering into
this Lease, Tenant warrants and represents that none of Tenant, any Affiliate of
Tenant, any partner, member or stockholder in Tenant or any Affiliate of Tenant,
or any beneficial owner of Tenant, any Affiliate of Tenant or any such partner,
member or stockholder of Tenant (collectively, a “Tenant Owner”): (a) is a
Blocked Party; (b) is owned or controlled by, or is acting, directly or
indirectly, for or on behalf of, any Blocked Party; or (c) has instigated,
negotiated, facilitated, executed or otherwise engaged in this Lease, directly
or indirectly, on behalf of any Blocked Party. Tenant shall immediately notify
Landlord if any of the foregoing warranties and representations becomes untrue
during the Term.

                    30.35.3. Tenant shall not: (a) transfer or permit the
transfer of any interest in Tenant or any Tenant Owner to any Blocked Party; or
(b) make a Transfer to any Blocked Party or party who is engaged in illegal
activities.

                    30.35.4. If at any time during the Term (a) Tenant or any
Tenant Owner becomes a Blocked Party or is convicted, pleads nolo contendere, or
is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering; (b) any of the
representations or warranties set forth in this Section become untrue; or (c)
Tenant breaches any of the covenants set forth in this Section, the same shall
constitute a Default. In addition to any other remedies to which Landlord may be
entitled on account of such Default, Landlord may immediately terminate this
Lease and refuse to pay any Allowance or other disbursements due to Tenant under
this Lease.

          30.36. ERISA. Tenant has been informed that one or more pension plans
have an interest in the Project. Tenant hereby represents and warrants that it
is not a party in interest to any pension plan, within the meaning of Section
3(14) of the Employee Retirement Income Security Act of 1974, as amended.

          30.37. No Estate in Tenant. Tenant shall be granted a usufruct only in
the Premises under this Lease, and not a leasehold, estate for years or other
estate in land. Tenant’s interest hereunder is not subject to levy, execution
and sale and is not assignable except with Landlord’s prior written consent.

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Lease, under seal, as of the
date first-above written.

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

AZURE SOUTHWOODS ATLANTA, LLC,

 

 

a Delaware limited liability company

 

 

 

Witness:

 

By: FIRST FIDUCIARY REALTY ADVISORS, INC.,

 

 

      a California corporation, its Manager

 

 

 

--------------------------------------------------------------------------------

 

 

Date:

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Printed Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Witness:

 

 

 

 

TENANT:

 

 

 

--------------------------------------------------------------------------------

 

 

Date:

--------------------------------------------------------------------------------

 

UNIVERSAL POWER GROUP, INC.,

 

 

a Texas corporation

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Printed Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------



ADDENDUM #1

Renewal Option

          Subject to the terms of Addendum #3 of this Lease, Tenant shall have
two (2) personal and non-transferable options to renew the Term of this Lease as
set forth on the Lease Summary (each, a “Renewal Option”). Each renewal term
shall begin the first day following the expiration of the immediately preceding
Term. Tenant shall have the right to exercise the Renewal Options conferred
herein by giving Landlord notice at least one hundred eighty (180) days, but not
more than three hundred sixty-five (365) days, prior to the expiration of the
then current Term.

          The Renewal Options shall be subject to all of the terms and
conditions contained in this Lease, except that Base Rent during each renewal
term shall be Market Rent, and the Security Deposit shall, to the extent
applicable, be increased (in no event shall the Security Deposit be decreased)
to an amount equal to the Base Rent scheduled to be paid by Tenant for the last
full month of the applicable renewal term. “Market Rent” shall be the
anticipated rate in effect for the Premises as of the commencement of the
renewal term, together with any market rate increases during the renewal term,
based upon the rents generally in effect for new leases of space in the area in
which the Building is located of equivalent quality, size, utility and location,
and taking into account the length of the renewal term and the credit standing
of Tenant. In no event shall the Market Rent be less than the Base Rent in
effect for the immediately preceding Term. Landlord shall lease the Premises to
Tenant in their then-current condition, and Landlord shall not provide to Tenant
any allowances (e.g., moving allowance, construction allowance, free rent or the
like) or other tenant inducements. In the event that Tenant shall exercise a
Renewal Option, then Landlord shall submit to Tenant Landlord’s initial
determination of Market Rent (“Landlord’s Initial Determination”). If Tenant
disputes Landlord’s determination of the Market Rent set forth in Landlord’s
Initial Determination, then the parties shall attempt to agree upon the Market
Rent in a meeting of the parties hereto held at least ninety (90) days prior to
the expiration of the then current Term. If the parties are able to agree on an
amount of Market Rent that is mutually satisfactory, then such agreements shall
be placed in writing and shall be signed by the parties hereto and shall
thereupon become a part of this Lease.

          If the parties hereto are unable to agree upon the Market Rent for the
renewal term at least forty-five (45) days prior to the commencement of any
renewal term, then the disagreement shall be promptly submitted to arbitration
as provided in this Lease. If Market Rent for the renewal term has not been
determined by the time the renewal term commences, then Landlord’s Initial
Determination shall apply as the Base Rent for the renewal term until such time
as Market Rent has been determined by arbitration under this Lease, in which
event an adjustment shall be made between Landlord and Tenant to account for the
difference, if any, between amounts paid by Tenant in accordance with Landlord’s
Initial Determination and the amount determined to be Market Rent by such
arbitration.

          Failure of Tenant properly to exercise any Renewal Option herein
granted shall be construed as a waiver of all options herein granted, and this
Lease shall then terminate at the expiration of the then current Term.

Addendum #1, Page 1

--------------------------------------------------------------------------------



ADDENDUM #2

Right of First Refusal

          Subject and subordinate to then-existing rights of other tenants and
occupants and the right of Landlord to extend or renew the lease or other
occupancy agreement of any tenant or other occupant of the Refusal Space (as
hereinafter defined) or to enter into a new lease or other occupancy agreement
with such tenant or other occupant in lieu of an extension or renewal,
regardless of whether or not such tenant or other occupant has any current right
to extend or renew (all such tenants and other occupants are collectively
referred to herein as the “Priority Parties”), and subject to the terms of
Addendum #3 of this Lease, Landlord shall, prior to offering the same to any
other party (other than the then-current tenant or other occupant therein),
first offer (the “Right of First Refusal”) to lease to Tenant all, and not less
than all, of the premises immediately adjacent to the original Premises
containing approximately 23,136 square feet of space (the “Refusal Space”) the
first time, but not any subsequent time (and, whether or not Tenant takes such
space in accordance with the terms and conditions of this Addendum #2, the Right
of First Refusal shall terminate), when Landlord receives a proposal for the
Refusal Space from a third party (other than a Priority Party) that Landlord
would accept; such offer shall be in writing and shall specify the lease terms
for the Refusal Space set forth in the proposal, including the rent to be paid
for the Refusal Space and the date on which the Refusal Space shall be included
as part of the Premises (the “Refusal Notice”). Within five (5) business days
after Landlord delivers to Tenant the Refusal Notice, Tenant shall notify
Landlord in writing whether Tenant elects to lease the entire Refusal Space on
the terms set forth in the Refusal Notice. If Tenant timely elects to lease the
Refusal Space, then Landlord and Tenant shall execute an amendment to this
Lease, effective as of the date the Refusal Space is to be included as part of
the Premises, on the terms set forth in the Refusal Notice and, to the extent
not inconsistent with the Refusal Notice terms, the terms of this Lease
(provided, that the terms of this Addendum #2 shall thereafter be void and of no
further force or effect, and Tenant’s Proportionate Share and the Security
Deposit shall be equitably and proportionately increased in proportion to the
increase in the square footage of the Premises); however, Tenant shall accept
the Refusal Space in an “AS-IS” condition and Landlord shall not provide to
Tenant any allowances (e.g., moving allowance, construction allowance, and the
like) or other tenant inducements (including, without limitation, any rent
credits or abatements) unless otherwise specifically provided in the Refusal
Notice. Notwithstanding the foregoing, if prior to Landlord’s delivery to Tenant
of the Refusal Notice, Landlord has received an offer to lease all or part of
the Refusal Space from a third party (a “Third Party Offer”) and such Third
Party Offer includes space in excess of the Refusal Space, Tenant shall exercise
the Right of First Refusal, if at all, as to all of the space contained in the
Third Party Offer.

          If Tenant fails or is unable to timely exercise the Right of First
Refusal, then the Right of First Refusal shall lapse, time being of the essence
with respect to the exercise thereof (it being understood that, whether or not
Tenant takes the Refusal Space, the Right of First Refusal is a one-time right
only), and Landlord may lease all or a portion of the Refusal Space to third
parties on such terms as Landlord may elect. In no event shall Landlord be
obligated to pay a commission with respect to any space leased by Tenant under
this Addendum #2, and Tenant shall protect, defend, indemnify and hold Landlord
and its agents and representatives harmless from and against any and all Claims
in any way arising or resulting from or in connection with or related to
commissions or other compensation claimed by any broker or agent thereto.

          Notwithstanding anything to the contrary contained in this Addendum
#2, in addition to the limitations contained in Addendum #3 to this Lease, the
Right of First Refusal shall terminate and be of no further force or effect if
(a) this Lease or Tenant’s right to possession of the Premises is terminated,
(b) less than two (2) years remain in the Term, (c) Tenant leases any other
space from Landlord in the Project (except for the original Premises) and such
other space, individually or in the aggregate, contains at least the same number
of square feet as the Refusal Space, (d) Landlord enters into an occupancy
agreement with any of the Priority Parties for the Refusal Space, (e) Landlord
duly delivers an Refusal Notice (subject to Tenant’s Right of First Refusal with
respect to the Refusal Space as provided in the Refusal Notice) or (f) Tenant
does not deliver with any acceptance of the Refusal Notice an audited financial
statement for the last completed calendar year demonstrating that, to Landlord’s
reasonable satisfaction, Tenant’s financial condition is at least as strong, and
Tenant’s tangible net worth and liquidity are at least as great, as such
financial condition, tangible net worth and liquidity exists as of the date of
this Lease. Tenant shall have no remedies for Landlord’s failure to deliver
possession of any portion of the Refusal Space to Tenant due to any holding over
by any other tenant or occupant of any portion of the Refusal Space in violation
of the terms of any lease or other agreement.

Addendum #2, Page 1

--------------------------------------------------------------------------------



ADDENDUM #3

Tenant’s Rights

As used in this Section, “Tenant’s Rights” shall mean (a) the Renewal Options
granted to Tenant pursuant to Addendum #1, and (b) the Right of First Refusal
granted to Tenant pursuant to Addendum #2.

The Tenant’s Rights are personal to Named Tenant (as defined in the Lease
Summary), and any Permitted Transferee and may only be exercised by Named Tenant
or a Permitted Transferee to the extent that Named Tenant or a Permitted
Transferee, at the time of exercise and at the time such Tenant’s Right becomes
effective, has not assigned this Lease and occupies the entire Premises without
the intent of thereafter assigning this Lease or subletting the Premises or any
portion thereof and may not be exercised or be assigned, voluntarily or
involuntarily, by any person or entity other than Named Tenant and a Permitted
Transferee. The Tenant’s Rights are not assignable separate and apart from this
Lease, nor may Tenant’s Rights be separated from this Lease in any manner,
whether by reservation or otherwise.

Notwithstanding anything to the contrary contained in any of the applicable
sections granting such Tenant’s Rights, Named Tenant shall not have the right to
exercise such Tenant’s Right and the exercise of such Tenant’s Right may be
nullified by Landlord and deemed of nor force or effect if (i) Tenant shall be
in default under the terms of this Lease as of the exercise of such Tenant’s
Right or anytime after such exercise and prior to the commencement or effective
date of such Tenant’s Right, or (ii) Landlord shall have delivered to Tenant two
(2) or more notices of default during any prior consecutive twelve (12) month
period, whether or not such defaults were subsequently cured. Upon any
termination of this Lease or Tenant’s right of possession to the Premises, all
of Tenant’s Rights shall terminate and be of no further force or effect.

Addendum #3, Page 1

--------------------------------------------------------------------------------



EXHIBIT A – FLOOR PLAN OF PREMISES

(MAP) [c65015001_v1.jpg]

Exhibit A, Page 1

--------------------------------------------------------------------------------



EXHIBIT B – SITE PLAN OF BUILDING

(MAP) [c65015002_v1.jpg]

Exhibit B, Page 1

--------------------------------------------------------------------------------



EXHIBIT C – LEGAL DESCRIPTION

Parcel 300/400

          ALL that tract or parcel of land lying or being in Land Lot 13, 13th
District, Clayton County, Georgia, and being more particularly described as
follows:

          Commencing at the curved intersection of the easterly right-of-way
line of U.S. Highway No. 41 (a.k.a. Old Dixie Highway) (r/w varies) and the
northerly right-of-way line of Southwoods Parkway (r/w varies);

          THENCE along the said curved intersection South 28 degrees 26 minutes
41 seconds East, a distance of 41.31 feet to a point;

          THENCE continuing along the said curved intersection, southeasterly
and easterly a distance of 57.97 feet along the arc of a curve to the left, said
curve having a radius of 65.00 feet and being subtended by a chord which bears
South 68 degrees 14 minutes 21 seconds East, for a distance of 56.07 feet, to a
point on the northerly right-of-way line of Southwoods Parkway (r/w varies);

          THENCE along the said northerly right-of-way line, North 86 degrees 12
minutes 45 seconds East, a distance of 83.01 feet to a point;

          THENCE continuing along the said northerly right-of-way line, easterly
a distance of 170.59 feet along the arc of a curve to the right, said curve
having a radius of 1073.50 feet and being subtended by a chord which bears South
89 degrees 14 minutes 06 seconds East, for a distance of 170.41 feet, to a point
of compound curvatures;

          THENCE continuing along the said northerly right-of-way line, easterly
a distance of 26.16 feet along the arc of said curve to the left, said curve
having a radius of 1073.50 feet and being subtended by a chord which bears South
83 degrees 59 minutes 04 seconds East, for a distance of 26.16 feet, to the
POINT OF BEGINNING;

          THENCE leaving the said northerly right-of-way line of Southwoods
Parkway, proceed North 01 degree 14 minutes 50 seconds East, a distance of
204.84 feet to a point;

          THENCE North 17 degrees 24 minutes 14 seconds West, a distance of
386.77 feet to an iron pin found, a 1-inch open top pipe on the westerly line of
Land Lot 13 (said lie being the easterly line of Land Lot 12);

          THENCE along the said westerly line of Land Lot 13 North 01 degree 14
minutes 50 seconds East, a distance of 85.75 feet to an iron pin found, a 1-inch
open top pipe;

          THENCE leaving the said Land Lot line, proceed South 89 degrees 17
minutes 17 seconds East, a distance of 794.12 feet to a point;

          THENCE South 00 degrees 32 minutes 02 seconds West, a distance of
303.58 feet to a point;

Exhibit C, Page 1

--------------------------------------------------------------------------------



Legal Description, Building 500 Site, Southwoods Office Park

     ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 13 OF THE 13TH
DISTRICT OF CLAYTON COUNTY, GEORGIA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

     COMMENCING AT THE CURVED INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF
U.S. HIGHWAY NO. 41 (A.K.A, OLD DIXIE HIGHWAY) (R/W VARIES) AND THE SOUTHERLY
RIGHT-OF-WAY LINE OF SOUTHWOODS PARKWAY (R/W VARIES);
     THENCE ALONG THE SAID CURVED INTERSECTION, PROCEED NORTHERLY, NORTHEASTERLY
AND EASTERLY A DISTANCE OF 58.15 FEET ALONG THE ARC OF A CURVE TO THE RIGHT,
SAID CURVE HAVING A RADIUS OF 40.00 FEET AND BEING SUBTENDED BY A CHORD WHICH
BEARS NORTH 48 DEGREES 25 MINUTES 57 SECONDS EAST, FOR A DISTANCE OF 53.16 FEET,
TO A POINT;
     THENCE ALONG THE SAID SOUTHERLY RIGHT-OF-WAY LINE OF SOUTHWOOD PARKWAY,
SOUTH 89 DEGREES 55 MINUTES 26 SECONDS EAST FOR A DISTANCE OF 328.13 FEET TO A
POINT, SAID POINT BEING THE POINT OF BEGINNING:
     FROM THE POINT OF BEGINNING AS THUS ESTABLISED, PROCEED ALONG THE SAID
SOUTHERLY RIGHT-OF-WAY LINE OF SOUTHWOOD PARKWAY, SOUTH 89 DEGREES 23 MINUTES 32
SECONDS EAST FOR A DISTANCE OF 138.89 FEET TO A POINT;
     THENCE CONTINUING ALONG THE SAID SOUTHERLY RIGHT-OF-WAY LINE, SOUTH 86
DEGREES 59 MINUTES 59 SECONDS EAST FOR A DISTANCE OF 295.34 FEET TO A POINT;
     THENCE CONTINUING ALONG THE SAID SOUTHERLY RIGHT-OF-WAY LINE, ALONG THE ARC
OF A CURVE TO THE RIGHT, SAID CURVE HAVING A RADIUS OF 45.00 FEET, AND AN ARC
LENGTH OF 40.30 FEET AND BEING SUBTENDED BY A CHORD OF SOUTH 61 DEGREES 20
MINUTES 27 SECONDS EAST FOR A DISTANCE OF 38.97 FEET TO A POINT;
     THENCE CONTINUING ALONG THE SAID SOUTHERLY RIGHT-OF-WAY LINE, ALONG THE ARC
OF A CURVE TO THE LEFT, SAID CURVE HAVING A RADIUS OF 75.00 FEET, AND ARC LENGTH
OF 63.84 FEET AND BEING SUBTENDED BY A CHORD OF SOUTH 60 DEGREES 04 MINUTES 05
SECONDS EAST FOR A DISTANCE OF 61.93 FEET TO A POINT,
     THENCE LEAVING THE SAID SOUTHERLY RIGHT-OF-WAY LINE OF SOUTHWOOD PARKWAY,
PROCEED SOUTH 05 DEGREES 32 MINUTES 44 SECONDS WEST FOR A DISTANCE OF 354.95
FEET TO A POINT;
     THENCE NORTH 84 DEGREES 27 MINUTES 16 SECONDS WEST FOR A DISTANCE OF 509.19
FEET TO A POINT;
     THENCE NORTH 03 DEGREES 00 MINUTES 00 SECONDS EAST FOR A DISTANCE OF 371.12
FEET TO THE POINT OF BEGINNING;
     SAID TRACT OR PARCEL CONTAINS 198,419 SQUARE FEET OR 4,55507 ACRES.

Exhibit C, Page 2

--------------------------------------------------------------------------------



Parcel 600

          All that tract or parcel of land lying or being in Land Lot 13, 13th
District, Clayton County, Georgia, and being more particularly described as
follows:

Commencing at the curved intersection of the easterly right-of-way line of U.S.
Highway No. 41 (a.k.a. Old Dixie Highway) (r/w varies) and the southerly
right-of-way line of Southwoods Parkway (r/w varies);

          Thence along the said curved intersection, northerly, northeasterly
and easterly a distance of 58.15 feet along the arc of a curve to the right,
said curve having a radius of 40.00 feet and being subtended by a chord which
bears North 48 degrees 25 minutes 57 seconds East, for a distance of 53.16 feet,
to a point;

          Thence along the said southerly right-of-way line of Southwoods
Parkway, South 89 degrees 55 minutes 26 seconds East, distance of 328.13 feet to
a point;

          Thence continuing along the said southerly right-of-way line of
Southwoods Parkway, South 89 degrees 23 minutes 32 seconds East, a distance of
138.89 feet to a point;

          Thence continuing along the said southerly right-of-way line of
Southwoods Parkway, South 86 degrees 59 minutes 59 seconds East, a distance of
295.34 feet to a point;

          Thence continuing along the said southerly right-of-way line of
Southwoods Parkway, a distance of 40.30 feet along the arc of a curve to the
right, said curve having a radius of 45.00 feet and being subtended by a chord
which bears South 61 degrees 20 minutes 27 second East, for a distance of 38.97
feet, to a point of reverse curvature;

          Thence continuing along the said southerly right-of-way line,
southeasterly and easterly a distance of 63.84 feet along the arc of said curve
to the left, said curve having a radius of 75.00 feet and being subtended by a
chord which bears South 60 degrees 04 minutes 05 seconds East, for a distance of
61.93 feet, to the POINT OF BEGINNING.

          Thence along the said northerly right-of-way line of Southwoods
Parkway (r/w varies) easterly, northeasterly and northerly a distance of 105.81
feet along the arc of a curve to the left, said curve having a radius of 75.00
feet and being subtended by a chord which bears North 55 degrees 07 minutes 45
seconds East, for a distance of 97.25 feet, to a point;

          Thence leaving the said northerly right-of-way line, proceed South 75
degrees 17 minutes 26 seconds East, a distance of 47.69 feet to a point;

          Thence South 89 degrees 28 minutes 00 seconds East, a distance of
652.08 feet to a point;

          Thence South 00 degrees 12 minutes 34 seconds West, a distance of
369.49 feet to a point;

Exhibit C, Page 3

--------------------------------------------------------------------------------



EXHIBIT D – TERM CERTIFICATION

The undersigned, as Tenant, under that certain lease dated
[______________________] (the “Lease”), with [_________________________________
], as Landlord, hereby certifies as follows:

          1. That the undersigned has entered into occupancy of the Premises
described in the Lease.

          2. That the Lease is in full force and effect and has not been
assigned, modified, supplemented or amended in any way, except as follows:
____________________________________________________________.

          3. That the Lease represents the entire agreement between the parties
as to said leasing.

          4. That the Commencement Date of the Lease is:
__________________________. The Lease expires on __________________________.

          5. That all improvements to have been constructed or completed by
Landlord have been completed in a satisfactory manner and all conditions of the
Lease to be performed by Landlord and necessary to the enforceability of the
Lease have been satisfied.

          6. That there are no defaults by either Tenant or Landlord under the
Lease.

          7. That no rents have been prepaid, other than as provided in the
Lease.

          8. That on this date there are no existing defenses or offsets, which
the undersigned has against the enforcement of the Lease by Landlord.

          9. That the undersigned has received ___ set(s) of keys to the
Premises on this date.

          EXECUTED this ________ day of ___________________________, 20___.

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

[_______________________________________

],

 

 

 

 

a [_______________]

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Printed Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D, Page 1

--------------------------------------------------------------------------------



EXHIBIT E – CONSTRUCTION

This Exhibit sets forth the terms and conditions relating to construction work
in the Premises. All references in this Exhibit to capitalized terms or “this
Lease” shall mean the relevant portion of the lease to which this Exhibit is
attached and of which this Exhibit forms a part.

 

 

A.

GENERAL CONDITIONS FOR CONSTRUCTION BY TENANT.

          1. Inspection by Landlord. Landlord shall have the right to inspect
work at all times; provided however, Landlord’s failure to inspect any work
shall in no event constitute a waiver of any of Landlord’s rights hereunder, nor
shall Landlord’s inspection of the work constitute Landlord’s approval thereof.
Should Landlord disapprove any work, Landlord shall notify Tenant in writing of
such disapproval and shall specify the items disapproved. In the event Landlord
disapproves of any matter that might adversely affect the Building Structure,
any Building system or the exterior appearance of the Building or any other
tenant, Landlord may take such action as Landlord deems necessary, at Tenant’s
expense and without incurring any liability on Landlord’s part, to correct any
such matter, including, without limitation, causing the cessation of the
applicable work.

          2. Insurance. In addition to any insurance that may be required under
this Lease, Tenant shall secure, pay for and maintain or cause Tenant’s
contractors to secure, pay for and maintain during the continuance of any work,
the following insurance:

                    (a) Worker’s Compensation Insurance with a limit of not less
than the greater of (i) $500,000, or (ii) the amount required from time to time
by applicable Laws.

                    (b) Employer’s Liability Insurance with a limit of not less
than $1,000,000.

                    (c) Commercial General Liability Insurance (including
Contractor’s Protective Liability) in an amount not less than $1,000,000 per
occurrence, whether involving bodily injury liability (or death resulting
therefrom) or property damage liability or a combination thereof with a minimum
aggregate limit of $2,000,000, and with umbrella coverage with limits not less
than $5,000,000 ($10,000,000 if the cost of the work is greater than
$1,000,000). Such insurance shall provide for explosion and collapse, completed
operations coverage and broad form blanket contractual liability coverage and
shall insure against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others and arising from its
operations under the contracts whether such operations are performed by Tenant’s
contractors or by anyone directly or indirectly employed by any of them.

                    (d) Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $1,000,000 for bodily injury and property
damage combined in any one accident. Such insurance shall insure against any and
all claims for bodily injury, including death resulting therefrom, and damage to
the property of others arising from its operations under the contracts, whether
such operations are performed by Tenant’s contractors, or by anyone directly or
indirectly employed by any of them.

                    (e) “All-risk” builder’s risk insurance for the full
insurable value of the work (including all stored material and equipment), as
approved by Landlord. This insurance shall include the interests of Landlord and
Tenant (and their respective contractors and subcontractors of any tier to the
extent of any insurable interest therein) in the work and shall insure against
physical loss or damage including, without duplication of coverage, theft,
vandalism and malicious mischief. If any materials or equipment will be stored
offsite or will be in transit to the job site and are not covered under said
“all-risk” builder’s risk insurance, then Tenant shall effect and maintain
similar property insurance on such materials and equipment. Any loss insured
under said “all-risk” builder’s risk insurance shall be adjusted with Landlord
and Tenant and made payable to Landlord, as trustee for the insureds, as their
interests may appear.

                    (f) Commercial Catastrophe or “Umbrella” Excess Liability
Insurance, as stated above, on an “occurrence” basis with a limit of not less
than $5,000,000 (or $10,000,000, as applicable) per occurrence and in the
aggregate.

                    (g) Professional Liability Insurance with limits of not less
than the amount that would prudently be maintained for comparable work, which
shall in no event be less than $1,000,000 per claim and in the aggregate.

                    (h) Pollution Liability and Environmental Impairment
Insurance with limits of not less than $2,000,000 per claim and $5,000,000 in
the aggregate.

          The liability policies required in paragraphs (c) and (f) above shall
be endorsed to include all additional insureds required or permitted herein with
coverage equivalent to that provided by ISO form CG 20 10 11 85. Such additional
insured endorsements shall be separate from the certificates of insurance
required herein.

          All other policies (except the worker’s compensation policy) shall be
endorsed to include the Landlord Related Parties as additional insureds. All
insurance policies shall provide that all additional insureds shall be given
thirty (30) days’ prior written notice of any reduction, cancellation or
non-renewal of coverage (except that ten (10) days’ notice shall be sufficient
in the case of cancellation for non-payment of premium) and shall provide that
the insurance coverage afforded to the additional insureds shall be primary to
any insurance carried independently by said additional insureds. Certificates
for all insurance required hereunder shall be delivered to Landlord before the

Exhibit E, Page 1

--------------------------------------------------------------------------------



commencement of construction and before any contractor’s equipment is moved onto
the Property. Tenant shall cause Tenant’s contractors to provide Landlord with
an endorsement evidencing that each required policy herein contains a waiver of
subrogation in favor of the additional insureds required or permitted herein.
Insurance companies shall have a rating of A VI, or higher, in the most
currently available “Best Insurance Guide”.

          3. Lien Free Completion.

                    (a) Landlord may require, at Landlord’s sole option, that
Tenant provide to Landlord such security as reasonably determined by Landlord to
protect Landlord against any liability in connection with the work, including
but not limited to a lien and completion bond naming Landlord as a co-obligee.

                    (b) Upon completion of the work, Tenant shall furnish
Landlord with full and final waivers of liens and contractors’ affidavits and
statements, in such form as may be required by Landlord, Landlord’s title
insurance company and any Mortgagee, from all parties performing labor or
supplying materials or services in connection with the work showing that all of
said parties have been compensated in full.

                    (c) If Tenant fails to make any payment relating to the
work, Landlord, as its option, may complete the work, make such payment and hold
Tenant liable for the costs thereof.

          4. Plan Approval. Landlord’s approval of Tenant’s plans will not be
unreasonably withheld, provided that (a) they comply with all Laws; (b) the
improvements do not adversely affect (as determined by Landlord) the Building
Structure, any Building systems, the exterior appearance of the Building, or the
appearance of the Common Areas; (c) the plans are sufficiently detailed to allow
construction of the improvements in a good and workmanlike manner; and (d)
construction of the improvements conforms to the requirements set forth in this
Exhibit. Notwithstanding that any plans submitted to Landlord in connection with
this Lease (including, without limitation, pursuant to this Exhibit E) are
reviewed by Landlord and notwithstanding any comments, advice or assistance that
Landlord may render to Tenant, in no event shall any such review, comments,
advice or assistance constitute a representation or warranty as to the
completeness, design, accuracy or sufficiency of such plans, compliance of such
plans with Laws or as to any other matter, and Landlord shall have no liability
whatsoever with respect thereto.

          5. Change Orders. Tenant shall make no changes or modifications to the
plans approved by Landlord without Landlord’s prior written consent. Such
approval shall not be unreasonably withheld or delayed, as long as such
requested change meets (a) through (d) in Section 4 above and the same would not
delay the completion of the work. If any change order would increase the cost of
construction, as a condition of such approval Landlord may require that Tenant
deposit any increased cost with Landlord, or provide Landlord with other
security therefor acceptable to Landlord.

          6. Pre-Construction Activity. At least thirty (30) days prior to
commencement of any work, Tenant shall submit the following information and
items to Landlord for Landlord’s review and approval:

                    (a) The proposed plans.

                    (b) A detailed critical path construction schedule
containing the major components of the work and the time required for each,
including the scheduled commencement date of construction of the work, milestone
dates and the estimated date of completion of construction.

                    (c) An itemized statement of estimated construction cost,
including fees for permits and architectural and engineering fees.

                    (d) Evidence satisfactory to Landlord in all respects of
Tenant’s ability to pay the cost of the work as and when payments become due.

                    (e) The names and addresses of Tenant’s contractors (and
said contractors’ subcontractors) and materialmen to be engaged by Tenant for
the work (individually, a “Tenant Contractor,” and collectively, “Tenant’s
Contractors”). Landlord may designate a list of approved contractors for
performance of those portions of work involving electrical, mechanical,
plumbing, heating, air conditioning or life safety systems, from which Tenant
must select its contractors for such designated portions of work (“Approved
Contractors”). Landlord has the right to disapprove any of Tenant’s Contractors
that are not Approved Contractors.

                    (f) Certificates of insurance as required herein.

          No work by Tenant shall proceed until Landlord has approved all of the
foregoing items.

          7. Performance of Work.

                    (a) All work by Tenant shall be performed under a valid
permit when required, a copy of which shall be furnished to Landlord before
commencement of such work.

                    (b) All work shall comply in all respects with (i) all
applicable Laws; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

Exhibit E, Page 2

--------------------------------------------------------------------------------



                    (c) Tenant’s contractors, approved by Landlord pursuant to
Section 6(e) of this Exhibit E, shall be licensed contractors, possessing good
labor relations (including use of union labor if required by Landlord), capable
of performing quality workmanship and working in harmony with Landlord’s
contractors and subcontractors in the Building. All work shall be coordinated
with any other construction or other work in the Building in order not to
adversely affect construction work being performed by or for Landlord or its
tenants.

                    (d) Tenant shall use only new, first-class materials, except
where explicitly shown in the plans approved by Landlord. All work shall be done
in a good and workmanlike manner. Tenant shall obtain contractors’ warranties of
at least one (1) year duration from the completion of the work against defects
in materials and workmanship.

                    (e) At Tenant’s expense, Tenant shall engage the services of
an on-site project manager approved in advance by and reasonably acceptable to
Landlord, who will be charged with the task of performing daily supervision of
the work. Such on-site manager shall be familiar with the Rules and Regulations,
the Contractor Rules and Regulations and the construction procedures for the
Building and all personnel of the Building engaged directly or indirectly in the
management, operation and construction of the Building. Such on-site project
manager shall be accountable and responsible to Tenant and to Landlord and,
where necessary, shall serve as a liaison between Landlord and Tenant with
respect to the work.

                    (f) Tenant shall pay to Landlord a percentage of the cost of
any tenant work (such percentage, which shall vary depending upon whether or not
Tenant orders the work directly from Landlord, to be established by Landlord on
a uniform basis for the Building) sufficient to compensate Landlord for all
overhead, general conditions, fees and other costs and expenses arising from
Landlord’s supervision of or involvement with such work.

          8. As-Built Plans and Specifications. Immediately after completion of
any work on the Premises by Tenant, Tenant shall deliver to Landlord “as-built”
plans and specifications (including all working drawings) for the work.

          9. Miscellaneous. All construction work shall be performed in
conformity with the Contractor Rules and Regulations set forth in Exhibit E-2.
Landlord shall have the right to order Tenant or any of Tenant’s contractors who
violate the requirements imposed on Tenant or Tenant’s contractors in performing
work to cease work and remove its equipment and employees from the Building.

 

 

B.

INITIAL BUILD-OUT

          1. Definitions.

                    (a) “Substantial Completion” of the Premises shall occur
upon the completion of construction of the Tenant Improvements in the Premises,
with the exception of any Punchlist Items and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant.
Substantial Completion shall have occurred even though minor details of
construction, decoration, landscaping or mechanical adjustments remain to be
completed.

                    (b) “Tenant Delay” shall mean each day of delay in the
performance of the work that occurs because of (i) Tenant’s failure to timely
deliver or approve any required documentation; (ii) any change order or change
by Tenant to the Tenant Improvements; (iii) any specification by Tenant of
materials or installations in addition to or other than Landlord’s standard
finish-out materials or Tenant’s requirement for materials, components, finishes
or improvements that are not available in a commercially reasonable time given
the anticipated Possession Date; (iv) postponement of any work at the request of
Tenant; (v) the failure by Tenant’s architect, space planner or other agent or
contractor, to timely prepare plans, pull permits, provide approvals or perform
any other act required hereunder; (vi) the failure of Tenant to pay, when due,
any amounts required to be paid by Tenant; (vii) Tenant’s failure to attend any
meeting with Landlord, any architect, design professional, or any contractor, or
their respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents or in connection with the performance
of any work; (viii) a breach by any Tenant Related Parties of the terms of this
Exhibit or this Lease; and (ix) any other acts or omissions of any Tenant
Related Parties including, without limitation, any interference with the
Landlord Work.

                    (c) “Tenant Improvements” shall mean the improvements to the
Premises set forth in Exhibit E-1.

          2. Intentionally Omitted.

          3. Punchlist. Landlord will notify Tenant when Landlord considers
Substantial Completion to have occurred. Within three (3) Business Days
thereafter, Landlord’s representative and Tenant’s representative shall conduct
a walk-through of the Premises and identify any necessary touch-up work, repairs
and minor completion items that are necessary for final completion of the Tenant
Improvements (the “Punchlist Items”). Neither Landlord’s representative nor
Tenant’s representative shall unreasonably withhold his or her agreement on
Punchlist Items. Landlord shall use reasonable efforts to complete all Punchlist
Items within thirty (30) days after agreement thereon; however, Landlord shall
not be obligated to engage overtime labor in order to complete such items.

          4. Warranties. Landlord shall use reasonable efforts to obtain a
warranty from Landlord’s contractor against defects in materials and workmanship
for one (1) year following Substantial Completion. Landlord hereby

Exhibit E, Page 3

--------------------------------------------------------------------------------



assigns to Tenant all warranties and guaranties by the contractor, and Tenant
hereby waives all claims against Landlord relating to, or arising out of the
construction of, the Tenant Improvements.

          5. Miscellaneous.

                    (a) Provided the same will not interfere with the Landlord
Work, Landlord shall allow Tenant access to the Premises prior to the
Substantial Completion of the Landlord Work for the purpose of installing
Tenant’s equipment or fixtures (including Tenant’s data and telephone equipment)
in the Premises. Prior to Tenant’s entry into the Premises as permitted by the
terms of this section, Tenant shall submit a schedule detailing the timing and
purpose of Tenant’s entry to Landlord for its approval. Any such early occupancy
shall be on all the terms and conditions contained in this Lease, except for the
payment of Base Rent and Tenant’s Cost Allocation.

                    (b) Unless otherwise indicated, all references herein to a
“number of days” shall mean and refer to calendar days. If any item requiring
approval is timely disapproved by Landlord, the procedure for preparation of the
document and approval thereof shall be repeated until Landlord approves the
document.

                    (c) Notwithstanding any provision to the contrary contained
in this Lease, if a Default has occurred at any time prior to Substantial
Completion, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to cause the
contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in Substantial Completion caused by such work
stoppage); and (ii) all other obligations of Landlord under the terms of this
Exhibit shall be forgiven until such time, if any, as such Default may be cured.

Exhibit E, Page 4

--------------------------------------------------------------------------------



EXHIBIT E-1 – TENANT IMPROVEMENT WORK

          Landlord shall perform the following work in the Premises:

          • Install one (1) “Big Ass Fan” or a comparable product (as reasonably
determined by Landlord), in a location mutually agreed upon by Landlord and
Tenant; and

          • Install one (1) 30,000 pound edge of dock leveler, in a location
mutually agreed upon by Landlord and Tenant.

          Any other additions, alterations or improvements desired to be made by
Tenant shall be subject to the terms of Article 11 of this Lease.

Exhibit E-1, Page 1

--------------------------------------------------------------------------------



EXHIBIT E-2

CONTRACTOR RULES AND REGULATIONS

          1. All contractors, subcontractors, and materialmen (“Contractor
Parties”) will check in and out with Building management.

          2. All Contractor Parties will be appropriately dressed: shirts with
sleeves (T-shirts with company name are acceptable), pants (no shorts), work
shoes with socks, and whatever other clothing as may be appropriate. No torn or
worn-out clothing is permitted. Contractor Parties will display a courteous
demeanor towards tenants, customers, visitors and general public. No Contractor
Parties shall remain in the Building after work hours.

          3. All Contractor Parties shall clean the job site after meals are
eaten. Alcoholic beverages and drugs are not to be brought into, or consumed in
the Building. Personnel appearing to be under the influence of either alcoholic
beverages or drugs will not be allowed into the Building.

          4. Parking for all personnel must be arranged prior to commencement of
work, and will be provided in designated areas only. Vehicles in unapproved
areas will be subject to citation and towing without notice. Any parking charges
are the sole responsibility of the Contractor Parties.

          5. All materials are to be stored at the job site or in designated
storage areas. No materials are to be stored in public areas. Landlord may
provide minimum secured storage for materials with prior arrangement.

          6. Contractor Parties must arrange access to areas other than job site
at least 24 hours in advance.

          7. All work areas are to be visually and materially protected from the
tenants and general public. If required by Landlord, the job site shall be
sealed off from the balance of the adjoining space so as to minimize the
disbursement of dirt, debris and noise.

          8. Radios or other excessive noise are not permitted.

          9. The use of toxic materials or odor-causing liquids must be
scheduled with Landlord in advance and prior notice must be given to the tenants
adjacent to the job site.

          10. All non-job site areas are to be kept clean and dust free. No
material residue shall be tracked through public areas.

          11. Contractor Parties shall ensure the job site is left clean and
secure at the completion of each work day. Trash and excess materials shall (a)
not remain on, in, or at the job site; (b) be disposed of in bins or by truck
promptly; (c) not be staged in storage at the job site in any public or adjacent
areas; and (d) shall not be disposed of in the Building’s trash receptacles.

Exhibit E-2, Page 1

--------------------------------------------------------------------------------



EXHIBIT F – BUILDING SERVICES

          Subject to all Laws applicable thereto and the Rules and Regulations,
Landlord agrees to furnish the following services in a manner that such services
are customarily furnished to comparable projects in the area:

          1. Landlord shall maintain the parking areas, driveways, alleys and
grounds surrounding the Premises in a clean and sanitary condition, consistent
with the operation of a first-class industrial flex building, including, without
limitation, the exterior of the Building (including, without limitation,
painting), exterior irrigation systems, trash removal and water/sewage lines
outside the Premises exterior walls, and any items normally associated with the
foregoing. All costs in performing the work described in this Section shall be
included in Operating Costs.

          2. Landlord makes no representation or warranty, written or oral,
express or implied, that any security will be provided to the Project, or if
provided, what the level of that security may be. Landlord does not guarantee
any level of security and is released from any responsibility for any claims
based upon assertions that Landlord failed to provide adequate security to the
Project, the Premises, or otherwise.

Exhibit F, Page 1

--------------------------------------------------------------------------------



EXHIBIT G – RULES AND REGULATIONS

          1. The Common Areas shall not be obstructed by any of the tenants or
used by them for any purpose other than for ingress to and egress from their
respective premises. The Common Areas are not for the general public, and
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation, and interest of the Building
and its tenants; provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. If the responsibility for the HVAC system is not a tenant’s, no
tenant and no employee or invitee of any tenant shall go upon the roof of the
Building except in the case of maintenance of the HVAC system.

          2. No cooking shall be done or permitted on the Premises except that
private use by Tenant of approved microwave ovens, equipment for brewing coffee,
tea, hot chocolate, and similar beverages shall be permitted, provided that such
use is in accordance with all Laws.

          3. No animals (except for seeing eye dogs) shall be brought or kept in
the Premises or the Building.

          4. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person in the
case of invasion, mob, riot, public excitement, or other circumstances rendering
such action advisable in Landlord’s opinion. Landlord reserves the right to
prevent access to the Building during the continuance of the same by such action
as Landlord may deem appropriate, including closing doors.

          5. No curtains, draperies, blinds, shutters, shades, screens, or other
coverings, hangings, or decorations shall be attached to, hung, or placed in, or
used in connection with, any window of the Building without the prior consent of
Landlord.

          6. Tenant shall ensure that all water faucets, water apparatus, and
utilities are shut off before Tenant or Tenant’s employees leave the Premises so
as to prevent waste or damage. For any default or carelessness in this regard,
Tenant shall make good all injuries sustained by other tenants or occupants of
the Building or Landlord.

          7. The toilet rooms, toilets, urinals, wash bowls, and other apparatus
shall not be used for any purpose other than that for which they are
constructed, no foreign substance of any kind whatsoever shall be thrown
therein, and the expense of any breakage, stoppage, or damage to the portions of
the sewer line that are Landlord’s responsibility, if any, resulting from the
violation of this rule shall be borne by the tenants who, or whose employees or
invitee, shall have caused it.

          8. No tenant shall install any radio or television antenna,
loudspeaker, or other device on the roof or exterior walls of the Building
without prior consent of Landlord. No TV or radio or recorder shall be played in
such a manner as to cause a nuisance to any other tenant.

          9. No material shall be placed in the trash bins or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the
locale without being in violation of any law or ordinance governing such
disposal. Tenant shall not overload or cause to be overloaded the trash bins or
trash container areas. Landlord shall have the right to charge Tenant for any
extra trash removal necessitated by extraordinary trash volume from the
Premises. Each tenant shall comply with any and all Laws regarding recycling.

          10. Canvassing, soliciting, distribution of handbills, or any other
written material and peddling in the Building are prohibited, and each tenant
shall cooperate to prevent the same.

          11. Except in a case of emergency, the requirements of tenants will be
attended to only upon application in writing at the office of the Building or by
facsimile transmitted to the office of the Building manager. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

          12. Tenant shall not conduct in or about the Building any auction,
public or private, without the prior written approval Landlord.

          13. Tenant shall not cause improper noises, vibrations, or odors
within the Building.

          14. Tenant shall not mark, paint, drill into, cut, string wires
within, or in any way deface any part of the Building, without the prior consent
of Landlord, and as Landlord may direct.

          15. Tenant will not place objects on window sills or otherwise
obstruct the exterior wall window covering.

          16. Tenant will keep all fire doors and all smoke doors closed at all
times.

          17. Tenant shall not use any portion of the Premises for lodging.

          18. Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these rules and regulations.

Exhibit G, Page 1

--------------------------------------------------------------------------------



          19. Tenant shall not park or attach any bicycle or motor driven cycle
on or to any part of the Premises or Building.

          20. Provided Landlord acts in good faith pursuant to sound operating
procedures, Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant or tenants, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all of the tenants of the
Building.

          21. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the agreements,
covenants, conditions, and provisions of any lease of premises in the Building.

          22. Landlord reserves the right to modify the foregoing and promulgate
such other rules and regulations as Landlord may from time to time decide are
needed for the safety, care, or cleanliness of the Building, for the
preservation of good order therein, or as changed conditions or particular
circumstances may require.

Exhibit G, Page 2

--------------------------------------------------------------------------------



EXHIBIT H – PARKING AGREEMENT

          Tenant’s use of the parking areas serving the Building shall be
subject to the following:

          1. All parking areas shall be under the control of Landlord, and
Tenant agrees that all Tenant Related Parties shall conform to such reasonable
written parking regulations, conditions and provisions as may from time to time
be prescribed by Landlord, provided the same do not increase Tenant’s
obligations or decrease Tenant’s rights.

          2. If Tenant is not permitted to utilize any parking space in the
parking areas at any time through no direct intentional act of Landlord, such
facts shall never be deemed to be a default by Landlord so as to permit Tenant
to terminate this Lease (either in whole or in part) or pursue other remedies.
Landlord agrees to use reasonable efforts to provide alternate parking for use
by Tenant in reasonable proximity to the Building. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.

          3. The parking areas shall include those areas designated by Landlord
as unrestricted parking areas, including the six (6) spaces directly in front of
the Premises. Any restricted parking areas shall be leased only by separate
license agreement with Landlord.

          4. Landlord will be entitled to utilize whatever access device
Landlord deems necessary (including but not limited to the issuance of parking
stickers or access cards) to assure that only those persons using the parking
spaces are those who have the right to do so. In the event any Tenant Related
Parties wrongfully park in any parking spaces, Landlord will be entitled and is
hereby authorized to impose upon Tenant a charge of $25.00 for each such
occurrence. Tenant hereby agrees to pay all amounts becoming due hereunder as
Additional Rent upon demand therefor, and the failure to pay any such amount
will additionally be deemed a Default.

          5. All vehicles are to be currently licensed, in good operating
condition, parked for business purposes having to do with Tenant’s business
operated in the Premises, parked within designated parking spaces, one (1)
vehicle to each space. No vehicle shall be parked as a “billboard” vehicle in
the parking lot. Any vehicle parked improperly may be towed away. Any Tenant
Related Parties who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
unauthorized vehicles.

          6. Tenant acknowledges and agrees that Landlord may, without incurring
any liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the parking area, or relocate
Tenant’s parking spaces to other parking areas within a reasonable distance of
the Premises, for purposes of permitting or facilitating any such construction,
alteration or improvements with respect to the parking area or to accommodate or
facilitate renovation, alteration, construction or other modification of other
improvements or structures located on the Property.

Exhibit H, Page 1

--------------------------------------------------------------------------------



EXHIBIT I - MINIMUM SERVICES REQUIRED FOR
HVAC EQUIPMENT MAINTENANCE CONTRACT
INCLUDING ROOF TOP, FAN COILS AND EXHAUST SYSTEM

Tenant will provide a minimum of (4) inspections per calendar year, conducted by
a qualified and licensed contractor approved by Landlord, which will include, at
a minimum, the following items:

LUBRICATE MOTORS & BEARINGS AS APPLICABLE.

CHANGE AIR FILTERS QUARTERLY.

CHECK BELTS FOR WEAR. ADJUST TO 1” DEFLECTION.

INSPECT EVAPORATOR & CONDENSING COILS. CLEAN AS REQUIRED.

USE FOAM ACTION CLEANER OF H.P. CLEANER OF 300 psi. MAX.

CLEAN CONDENSATE DRAINS.

INSPECT FAN & COMPRESSOR CONTACTORS FOR ARCING DAMAGE. CLEAN OR REPLACE IF
EVIDENCED.

CHECK ATMOSPHERIC BURNERS AND PILOT ASSEMBLY. CLEAN AS REQUIRED.

INSPECT EVAPORATOR & CONDENSER FAN BLADES & WHEELS FOR BALANCED OPERATION &
CLEANLINESS. CLEAN AS REQUIRED.

INSPECT REFRIGERANT PIPING & INSULATION FOR DETERIORATION AND EVIDENCE OF
REFRIGERANT LEAKAGE.

CHECK THERMOSTAT ACCURACY (+ or - 2°).

CHECK OPERATING PRESSURES, O.A. TEMP., SUCTION, DISCHARGE.

CHECK GENERAL CONDITION OF CABINETRY, DUCTING, CURB FLASHING AND UTILITY
OPENING.

VISUALLY INSPECT WHEEL FOR EXCESSIVE DIRT OR GREASE BUILD-UP. CLEAN AS REQUIRED.

CHECK GREASE DRAINS, FIRE DAMPERS & FUSIBLE LINKS (KITCHEN FANS ONLY).

CHECK EXTERNAL MOUNTING PLATES, BOLTS, COVER HOLD-DOWNS FOR FATIGUE OR STRESS
CRACKS OR EXCESSIVE VIBRATION.

VISUALLY INSPECT COUPLINGS & SPRINGS FOR FATIGUE OR WATER/OIL LEAKAGE.

VISUALLY INSPECT FOR LEAKAGE, FATIGUE CRACKS & GASKET FAILURE.

PHYSICALLY REMOVE ANY EXTERIOR DIRT ACCUMULATION.

Exhibit I, Page 1

--------------------------------------------------------------------------------




 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE 1 LEASE OF PREMISES

 

1

 

 

 

ARTICLE 2 DEFINITIONS

 

1

 

 

 

ARTICLE 3 PREMISES AND DELIVERY OF POSSESSION

 

5

 

 

 

ARTICLE 4 RENT

 

5

 

 

 

ARTICLE 5 SECURITY DEPOSIT

 

7

 

 

 

ARTICLE 6 USE

 

7

 

 

 

ARTICLE 7 HAZARDOUS MATERIALS

 

8

 

 

 

ARTICLE 8 SERVICES AND UTILITIES

 

9

 

 

 

ARTICLE 9 CONDITION OF THE PREMISES

 

9

 

 

 

ARTICLE 10 REPAIRS AND MAINTENANCE

 

9

 

 

 

ARTICLE 11 ALTERATIONS AND ADDITIONS

 

11

 

 

 

ARTICLE 12 CERTAIN RIGHTS RESERVED BY LANDLORD

 

12

 

 

 

ARTICLE 13 RULES AND REGULATIONS

 

12

 

 

 

ARTICLE 14 TRANSFERS

 

12

 

 

 

ARTICLE 15 DESTRUCTION OR DAMAGE

 

14

 

 

 

ARTICLE 16 EMINENT DOMAIN

 

15

 

 

 

ARTICLE 17 INDEMNIFICATION, WAIVER, RELEASE AND LIMITATION OF LIABILITY

 

15

 

 

 

ARTICLE 18 TENANT’S INSURANCE

 

16

 

 

 

ARTICLE 19 DEFAULT

 

17

 

 

 

ARTICLE 20 LANDLORD REMEDIES AND DAMAGES

 

18

 

 

 

ARTICLE 21 BANKRUPTCY

 

21

 

 

 

ARTICLE 22 LIEN FOR RENT

 

21

 

 

 

ARTICLE 23 HOLDING OVER

 

21

 

 

 

ARTICLE 24 SURRENDER OF PREMISES

 

22

 

 

 

ARTICLE 25 BROKERAGE FEES

 

22

 

 

 

ARTICLE 26 NOTICES

 

22

 

 

 

ARTICLE 27 INTENTIONALLY OMITTED

 

23

 

 

 

ARTICLE 28 SIGNAGE

 

23

 

 

 

ARTICLE 29 LENDER PROVISIONS

 

23

 

 

 

ARTICLE 30 MISCELLANEOUS

 

24

(i)

--------------------------------------------------------------------------------